                            Case 18-17801-ref                 Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                              Desc Main
                                                                                Document      Page 1 of 59
                  Fill in this information to identify your case:




         !        Wotmm
                  United States Bankruptcy Court for the:

                                                            of PENNSYLVANIA
                                                                                                                                               ZUIBNMZB
                                                                                                                                                                                    3


                  Case number   (f1r known):
                                               _________ D                        ipter you are ﬁling under:
                                                                                   Chapter?                                                    a               r
                                                                                                                                                                        AH 8=   07
                                                                                                                                       ‘   3
                                                                                                                                               '3' BAﬁhRUPTCY




         W
                                                                                U Chapter“                                                                        COURT
                                                                                El Chapter 12
                                                                                @cmpter 13                                                              D Check 'If this :s' an _




                                                                                  mm                {$35             in mm
                                                                                                                        >6                              ﬁrm A.
             Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                   12,17

             The bankruptcy forms use you and Debtor 1 to refer to a debtor ﬁllng alone. A married couple may ﬁle a bankruptcy case together—called a
             joint case—and in joint cases. these forms use you to ask for information from both debtors. For example, if a form asks. "Do you own  a car,"
             the answer would be yes If elther debtor owns a car. When Information Is needed about the spouses separately. the form uses Debtor 1 and
             Debtor 2 to distingulsh betwaen them. In joint cases. one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
             same person must be Debtor 1 in all of the forms.
             Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
             information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
             (If known). Answer every question.



    m
    :
                            Identify Yourself
                                                     About Debtor        1:
                                                                                           RELIEF ORDERED
                                                                                            W:  5   r“
                                                                                                      E
                                                                                                        Y“!.5:

                                                                                                                 E
                                                                                                                   9"          S
                                                                                                                                               \
                                                                                         F b “a“??? L ' kbioétLD ﬁngﬁpouse Only in a Joint Case):
                                                                                           E
                                                                                                                                                   3




    5"
             1.     Your full name
    E
                    Write the name that is on your   Brian
                    govemment-issued picture           .                                                              ‘
                    identiﬁcation (for example,      Fm name                                                         F'rs‘ name
    F




    ;
                    your driver's license or         Edward
    '
                    passport).                       Middle name                                                     Middle name

                    Bring your picture
                                                      Buecker
                    identiﬁcation to your meeting    Last name                                                       LaSt name
                    with the trustee.
                                                     Sufﬁx (Sn, Jr., II, III)                                        Sufﬁx (Sn, Jr., II. III)




             2.    All other names you
                   have used in the last        8    First name                                                      First name
                   years
                    |nc|ude your married or          Middie name                                                     Middle name
                    maiden names.
I
                                                     Last name                                                       Last name

                                                      Brian
                                                     First name                                                      Flrst name


                                                     Middle name                                                     Middle name
                                                      Buecker
                                                     Last name                                                       Last name
i




1




             3.    Only the last 4 digits of
                   yourSocialSecurity                XXX      ~xx—M_________                                         XXX           —xx-—_______________
                   number or federal                 OR                                                              OR
                   Individual Taxpayer
                   Identiﬁcation number
                   (ITIN)
                                                     9 xx     —   XX    "_._       ._     ..__._      __             9    XX       "       XX          "____       __ _.__. __._.
             Ofﬁcial Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                   page   1
                         Case 18-17801-ref                        Doc 1         Filed 11/28/18 Entered 11/28/18 08:35:52                                Desc Main
                                                                                Document      Page 2 of 59

            Debtor   1    Brian Edward                             Buecker                                         Case number      (ifknawn)
                          First Name   Middle Name                  Last Name




                                                     About Debtor 1:                                                    About Debtor 2 (Spouse Only in          a   Joint Case):
        x


    r
        »




    E

        s




                 Any business names
        i
        ,   4.
                                                     D                                                 Ele.             D
        x




                 and Employer                               l   have not used any business names or                            I   have not used any business names or E!Ns.
                 Identification Numbers
                 (EIN) you have used in              The Gun Gallery Inc
                 the last 8 years                    Business name                                                      Business name

                 Include trade names and              Creative Business Transitions
                 doing business as names
                                                     Business name                                                      Business name


    ,




    }
                                                      47-4125§62
                                                     EN“             h...___..__...___._                                m”             _   ~_—W*—__—_

    ?"
                                                     XX-XXXXXXX
                                                     Em“             ”~_”_*—M                                           ﬁt?”—
                                                                                                                                       _   *_—~~——_—


            5.   Where you live                                                                                         If Debtor 2 lives at a different address:


    E




                                                     527        w Chestnut St
                                                     Number            Street                                           Number              Street




                                                     Lancaster                                PA        1   7603
                                                     City                                    State     ZIP Code         City                                    State      ZIP Code

                                                     Lancaster
                                                     County                                                             County


                                                     If your mailing address is different from the one                  If Debtor 2’s mailing address is different from
                                                     above, ﬁll it in here. Note that the court will send               yours, ﬁll it in here. Note that the court will send
                                                     any notices to you at this mailing address.                        any notices to this mailing address.


                                                     527        W Chestnut St
                                                     Number            Street                                           Number              Street



                                                     P.O. Box                                                           PO. Box

                                                     Lancaster PA                                    17603
                                                     City                                    State     ZIP Code         City                                    State      ZIP Code



3




            6.   Why you are choosing                Check one:                                                         Check one:
                 this district to ﬁle for
                 bankruptcy                          £23    Over the last 180 days before ﬁling this petition,         B Over the last 180 days before ﬁling this petition,
                                                            l have lived in this district longer than in any                l have lived in this district longer than in any
                                                            other district.                                                 other distn’ct.

                                                     D      Ihave another reason. Explain.                              D      Ihave another reason. Explain.
                                                            (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




            Ofﬁcial Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
             Case 18-17801-ref                       Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                            Desc Main
                                                                    Document      Page 3 of 59

               Brian Edward                            Buecker
Debtor   1
              ﬁrst Name    d
                           ele   Name                   Lea! Name
                                                                                                     Case number (rkmwn)




M
7.
             Tell the Court About Your Bankruptcy Case

      The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U. S. C. § 342(b) for Individuals Filing
      Bankruptcy Code you                   for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to ﬁle
      under                             [g2 Chapter 7
                                            CI Chapter 11

                                            E] Chapter 12

                                        @Chapter             13


      How you will pay the fee          [Eﬁ will pay the entire fee when I ﬁle my petition. Please check with the clerk’s ofﬁce in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashiefs check, or money order. if your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre—printed address.

                                            E] I need to pay the fee In installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Ofﬁcial Form 103A).

                                        \     {El   request that my fee be waived (You may request this option only ‘rf you are ﬁling for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the ofﬁcial poverty line that applies to your family size and you are unable to
                                                pay the fee In installments). If you choose this option, you must ﬁll out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Ofﬁcial Form 1038) and ﬁle it with your petition.


      Have you ﬁled for                 [Em
      bankruptcy within the                    Paebk                                              01/28/2014
      last 8 years?                     BEYes. District                                    When                       Case number     4:14 " Lkv 04 .5 5  1
                                                                                                   MM/DD/YYYY
                                                        District
                                                                     ’018b K               When   O7W2018             Case number
                                                                                                   MM/DD/YYYY
                                                        District
                                                                         {hi   n
                                                                               ge‘ Ftﬁa    When    (22 [azgppgasenumber              2:09”é£ "l7071’9

10.   Are any bankruptcy                @No
      cases pending or being
      filed by a spouse who is      ﬂYes.               Debtor                                                        Relationship to you
      not ﬁling this case with                          District                           When                       Case number, if known
      you, or by a business                                                                        MM   / DD / YYYY
      partner, or by an
      affiliate?
                                                        Debtor                                                        Relationship to you

                                                        District                           When                       Case number, If known
                                                                                                   MM I DDI YYYY



11.   Do you rent your                         No       Go to line 12.
                                        A


      residence?                              iYes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                    residence?

                                                       END. Go to line 12.
                                                       HYes. Fill out Initial Statement About an Eviction Judgment Against You (Form        101A) and ﬁle it with
                                                            this bankruptcy petition.



Ofﬁcial Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
               Case 18-17801-ref                        Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                     Desc Main
                                                                        Document      Page 4 of 59

Debtor     1     Brian Edward                            Buecker                                                Case number (i‘ltnawn)
                 First Name      Middle Name                Last Name




“japan                    About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor                ENG Go to part 4'
      of any full- or part-time
      business?                                ﬁYes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                         Name of business, if any
      Individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                         Number         Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                            City                                                         State           ZIP Code


                                                         Check the appropriate box to describe your business:

                                                        EHealth         Care Business (as deﬁned In    11   U.S.C. § 101(27A))

                                                        @Single Asset Real Estate           (as deﬁned in 11 U.S.C. § 101 (518))

                                                        [E5 Stockbroker (as deﬁned         in 11 U.S.C. § 1D1(53A))

                                                        E Commodity Broker          (as deﬁned in 11 U.S.C. § 101(6))

                                                        1E None of the above

13.   Are you ﬁling under                      If you are ﬁling under Chapter 11 , the court must know whether you are a small business debtor so that it
      Chapter 11 of the                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                      most recent balance sheet, statement of operations, cash-ﬂow statement, and federal income tax return or if
      are you a small business                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
      For a deﬁnition of small
                                               Z No.    larn not ﬁllng under Chapter 11.
      business debtor. see                     Cl No.   I am ﬁling under Chapter 11. but I am NOT a small business debtor according to the deﬁnition in
      11   U.S.C.§101(51D).                             the Bankruptcy Code.

                                               D Yes.   Iam ﬁling under Chapter       11   and I am a small business debtor according to the deﬁnition in the
                                                        Bankruptcy Code.



m
14.
               Report     if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any                   Z No
      property that poses or is
      alleged to pose a threat                 El Yes. What is the hazard?
      of imminent and
      identiﬁable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                            If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                            Where is the property?
                                                                                      Number           Street




                                                                                     City                                                    State    ZIP Code


Ofﬁcial Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                         page 4
              Case 18-17801-ref                  Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                Desc Main
                                                                   Document      Page 5 of 59

Debtor   1       B rian Edward                       Buecker                                             Case number   (Mm)
                 FirstName     WName                   Last Name




m
15.
              Explain Your Efforts to Receive a Brieﬁng About Credit Counseling

      Tell the court whether
                                        About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      you have received a
      brieﬁng about credit              You must check one:                                                    You must check one:
      counseling.
                                        WI received a brieﬁng from an approved credit                         B   Ireceived abrieﬁng from an approved credit
                                             counseling agency within the 180 days before l                       counseling agency within the 180 days before I
      The law requires that you              filed this bankruptcy petition. and I received a                     ﬁled this bankruptcy petition. and I received a
      receive a brleﬁng about credit         certiﬁcate of completion.                                            certiﬁcate of completion.
      counseling before you ﬁle for
                                             Attach a copy of the certiﬁcate and the payment                      Attach a copy of the certiﬁcate and the payment
      bankruptcy. You must
                                             plan, 'rf any. that you developed with the agency.                   plan, 'rf any, that you developed with the agency.
      truthfully check one of the
      following choices. If you
      cannot do so, you are not
                                        CI I received a brieﬁng from an approved credit                       [3 I received a brieﬁng from an approved credit
                                           counseling agency within the 180 days before I                         counseling agency withln the 180 days before I
      eligible to ﬁle.
                                           ﬁled this bankruptcy petition, but I do not have a                     ﬁled this bankruptcy petition, but I do not have a
                                           certiﬁcate of completion.                                              certiﬁcate of completion.
      If you ﬁle anyway. the court
                                           Within 14 days after you ﬁle this bankruptcy petition,                 Within 14 days after you ﬁle this bankruptcy petition,
      can dismiss your case, you
                                           you MUST ﬁle a copy of the certiﬁcate and payment                      you MUST ﬁle a copy of the certiﬁcate and payment
      will lose whatever ﬁling fee
                                             plan,   ’rf   any.                                                   plan, if any.
      you paid, and your creditors
      can begin collection activities
      again.
                                        0    Icertify that I asked for credit counseling                      CI I certify that I asked for credit counseling
                                             services from an approved agency, but was                           services from an approved agency, but was
                                             unable to obtain those services during the 7                        unable to obtain those services during the 7
                                             days after I made my request. and exigent                           days after I made my request. and exigent
                                             circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                 of the requirement.
                                             To ask for a 30-day temporary waiver of the                          To ask for a 30—day temporary waiver of the
                                             requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the brieﬁng, why                     what efforts you made to obtain the brieﬁng, why
                                             you were unable to obtain it before you ﬂied for                     you were unable to obtain it before you mad for
                                             bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                             required you to ﬁle this case.                                       required you to ﬁle this case.
                                             Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                             dissatisﬁed with your reasons for not receiving a                    dissatisﬁed with your reasons for not receiving a
                                             brieﬁng before you ﬁled for bankruptcy.                              brieﬁng before you ﬁled for bankruptcy.
                                             If the court is satisﬁed with your reasons, you must                 If the court ls satisﬁed with your reasons, you must
                                             still receive a brieﬁng within 30 days after you ﬁle.                still receive a brieﬁng within 30 days after you me.
                                             You must ﬁle a certiﬁcate from the approved                          You must ﬁle a cemﬁcate from the approved
                                             agency, along with a copy of the payment plan you                    agency, along with a copy of the payment pIan you
                                             developed, if any. If you do not do so. your case                    developed, If any. If you do not do so, your case
                                             may be dismissed.                                                    may be dismissed.
                                             Any extension of the 30—day deadline is granted                      Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                             days.                                                                days.

                                        C]   Iam not required to receive a brieﬁng about                      E] lam not required to receive a brieﬁng about
                                             credit counseling because of:                                       credit counseling because of:
                                             D   Incapacity.       l have a mental illness or a mental            El Incapacity.      I have a mental illness or a mental
                                                                   deﬁciency that makes me                                            deﬁciency that makes me
                                                                   incapable of realizing or making                                   incapable of realizing or making
                                                                   rational decisions about ﬁnances.                                  rational decisions about ﬁnances.
                                             El Disability.        My physical disability causes me               El Disability.      My physical disability causes me
                                                                   to be unable to participate in a                                   to be unable to participate in a
                                                                   brieﬁng in person, by phone, or                                    brieﬁng in person, by phone, or
                                                                   through the intemet, even after I                                  through the intemet, even after I
                                                                   reasonably tried to do so.                                         reasonably tried to do so.
                                             El Active duty. I am currently on active military                    U    Active duty.   Iam currently on active military
                                                                   duty   In a   military combat zone.                                duty in a military combat zone.
                                             If you believe you are not required to receive a                     If you believe you are not required to receive a
                                             brieﬁng about credit counseling, you must ﬁle a                      brieﬁng about credit counseling. you must ﬁle a
                                             motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




Ofﬁcial Form 101                                      Voluntary Petition for Indlvlduals Filing for Bankruptcy                                        page 5
                    Case 18-17801-ref                        Doc 1            Filed 11/28/18 Entered 11/28/18 08:35:52                                               Desc Main
                                                                              Document      Page 6 of 59

       Debtor   1     Brian Edward                           Buecker                                                          Case number   (Fla-town)
                      First Name   Middle Name                   Last Name




     m 16.
                    Answer These Questions for Reporting Purposes

             What kind of debts do
                                                 16a.   Are your debts primarily consumer debts? Consumer debts are deﬁned in 11 U.S.C. § 101(8)
                                                        as ”incurred by an individual primarily for a personal. family. or household purpose.“ ,
             you have?
                                                        QJNO. Go to line 16b.
                                                        @Yes. Go to line 17.
                                                 16b.   Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                        money for a business or investment or through the operation of the business or investment.

                                                       H No. Go to line 160.
                                                        IE Yes. Go to line 17.
                                                 16c. State the type of debts you owe that are not consumer debts or business debts.



       17.   Are you ﬁling under
             Chapter 7?                          E     No.   I   am not ﬁling under Chapter 7. Go to line 18.

             Do you estimate that after LD-j Yes. I am ﬁling under Chapter 7. Do you estimate that after any exempt property is excluded and
             any exempt property is                          administrative expenses are paid that funds will be available to distribute to unsecured creditors?
             exclydgd aqd ,                                  [[13 N0
             admlmstratwe expenses
             are paid that funds will be                     D       Yes
             available for distribution
             to unsecured creditors?
       18.   How many creditors do               @149                                                931.00%.000                                         Ezspovsaooo
             you estimate that you                    350-99                                                   5.001-1o,ooo                              @50001-100900
             “’97                                     Moo-199                                        [El'gwpm-zspoo                                      EMore than     100,000
                                                                                                       wJ
                                                      3200999

       19.  How much do you                      @SD-SSSODOO                                         IUJ$1.ooo.oo1—$1o million                           El   $500,000,001-$1 billion
            estimate your assets to              p§50,001-$100,000                                   ID3$1o,ooo,oo1-$5o million                          El   $1.ooo,ooo.oo1-$1o billion
     \ a ‘7 be worth?                  ,7
Z“                        “71,74,3               @$100,001-$500,000                                  D:$5o,ooo,oo1-$1oo million                          El   $1o,ooo,ooo.oo1-$50 billion
         re .90“ blogure [AI              .      [315500901451 million                               [gmoopomom-ssoo              million                El   More than $50 billion

      20.    How much do you                     @830-5550300                                        E$1,ooo,oo1-$1o milllon                             El   $500,000,001-$1 billion
             estimate your liabilities             g$5o,oo1-$1oo,ooo                                          J$1o,ooo.oo1-$5o million                   El   $1,ooo,ooo.oo1-$1o billion
                                                                                                      _




             to be?                              ~j$100,001-$500,000                                      ,   i$5o.ooo‘oo1-$1oo million                  El   $1o,ooo,ooo,oo1-$5o billion
                                                 E$5oo,oo1—$1 minion                                 g$1oo,ooo,oo1-$5oo million                          El   More than $50 billion
                    Sign Below

                                                 Ihave examined this petition. and I declare under penalty of perjury that the information provided is true and
       For you                                   correct.
                                                 lfl have chosen to ﬁle under Chapter 7, I am aware that I may proceed, 'rf eligible, under Chapter 7, 11,12, or 13
                                                 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                 under Chapter 7.
                                                 If no attorney represents me and did not pay or agree to pay someone who is not an attorney to he1p me ﬁll out
                                                                                                 1


                                                 this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                 I   request relief in accordance with the chapter of title 11, United States Code. speciﬁed In this petition.
                                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection

                                                 with a bankruptcy case can result in ﬁnes up to $250,000, or imprisonment for up to 20 years, or both.
                                                 18 U.S.C. §§152. 1341, 1519. and 3571.


                                                                                                                                  x
                                                       Signature of          9th                                                      Signature of Debtor 2


                                                                                                g g [4
                                                       Executed on           [f    92   2                                             Executed on
                                                                 ‘           MM     D       /                                                            MM/    DD   lYYYY


      Ofﬁcial Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 18-17801-ref                      Doc 1         Filed 11/28/18 Entered 11/28/18 08:35:52                                Desc Main
                                                                  Document      Page 7 of 59

Debtor   1    Brian Edward                          Buecker                                         Case number     (iﬂmawn)
              First Name   Middle Name               Last Name




                                         I. the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available under each chapter for which the person is eligible. I also certify that l have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(1)) and, in a case in which § 707(b)(4)(D) appIies, certify that l have no
If you are "0t represented               knowledge after an inquiry that the information in the schedules ﬁled with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                         x                                                                   Date
                                             Signature of Attorney for Debtor                                                  MM    l    DD I YYYY




                                             Printed name



                                             Firm name



                                             Number      Street




                                             City                                                           State              ZIP Code




                                             Contact phone                                                  Email address




                                             Bar number                                                     State




Ofﬁcial Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
             Case 18-17801-ref                   Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                          Desc Main
                                                                 Document      Page 8 of 59

Debtor   1    Brian Edward                          Buecker                                       Case number   (ifknawn)
              First Name   Middle Name              Last Name




For you if you are ﬁling this                The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                        should understand that many people find it extremely difficult to represent
attorney                                     themselves successfully. Because bankruptcy has long-term financial and legal
                                             consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                      To be successful, you must correctly ﬁle and handle your bankruptcy case. The rules are very
need to ﬁle this page.                       technical. and a mistake or inaction may affect your rights. For example, your case may be
                                             dismissed because you did not ﬁle a required document, pay a fee on time, attend a meeting or
                                             hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                             ﬁrm if your case is selected for audit. If that happens, you could lose your right to ﬁle another
                                             case, or you may lose protections, including the beneﬁt of the automatic stay.

                                             You must list all your property and debts in the schedules that you are required to ﬁle with the
                                             court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                             in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                             property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                             also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                             case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
                                             cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                             Bankruptcy fraud is a serious crime; you could be ﬁned and imprisoned.
                                             If you decide to ﬁle without an attorney, the court expects you to follow the rules as if you had
                                             hired an attorney. The court will not treat you differently because you are ﬁling for yourself. To be
                                             successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                             Bankruptcy Procedure, and the local rules of the court in which your case is ﬁled. You must also
                                             be familiar with any state exemption laws that apply.


                                             Are you aware that ﬂking for bankruptcy is a serious action with long—term ﬁnancial and legal
                                             consequences?
                                             D   No

                                         V Yes
                                             Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                             inaccurate or incomplete, you could be ﬁned or imprisoned?
                                             D   No

                                             V Fes
                                             Did you pay or agree to pay someone who is not an attorney to help you ﬁll out your bankruptcy forms?
                                             DNo
                                             D Yes.    Name of Person                                                                              .


                                                       Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Ofﬁcial Form 119).



                                             By signing here, I acknowledge that I understand the risks involved in ﬁling without an attorney.         I

                                             have read and understood this notice, and I am aware that ﬁling a bankruptcy case without an




                                                                                   /
                                             attomey may cause me to lose my rights or property if I do not properly handle the case.


                                         X       ,g&            gig/W
                                              Signature of Debtor If 1
                                                                         1
                                                                                                      3‘
                                                                                                           Signature of Debtor 2

                                             Date                                                          Date
                                                                /6   2
                                                                     DD
                                                                             Z     2535
                                                                                 /YYY
                                                                                          3                                 MM/ DD IYYYY

                                             Contact phone                                                 Contact phone

                                             Cell phone                                                    Cell phone


                                             Email address                                                 Email address



Ofﬁcial Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
    Case 18-17801-ref              Doc 1   Filed 11/28/18 Entered 11/28/18 08:35:52           Desc Main
                                           Document      Page 9 of 59


                              UNITED STATES BANKRUPTCY COURT
                                        EASTERN    District Of PENNSYLVANIA

         Buecker, Brian
In Re:                                                               Case No.

                                                                        Chapter     [3 ESQ?

DEBTOR(S)         Buecker, Brian


                                    Certiﬁcation ConcerningJert Counselinq

         l/(We) declare under penalty of perjury that the following statements are true and
correct:

sheriffs sale scheduled July 25, 2018




            Z)91¢wa Q/ﬁ
penalty of perjury that the foregoing
                                        gﬂﬂ  IS
                                                         the Debtor(s) named herein, certify under
                                                  true and correct.

         Executed on                f/ -2 7w 219/95       ‘



                                                                                         2%
                                                                 .
                                                                                                 ,


                                                              6234a,)           “EL/{7
                                                               éb/{or                    g




                                                              Joint Debtor (if applicable)
                              Case 18-17801-ref                          Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                                              Desc Main
                                                                                           Document      Page 10 of 59

           Fil! in this information to identify your case:


               Debtor   1
                                  Brian                              Edward                        Buecker
                                   First Name                        Mldcle Name                       Last Name

               Debtor 2
           (SPOUSE. if      ﬁling) First Name                        Médda Name                        Last Name


               United States Bankruptcy Court for the:          EASTERN            District 0f   PENNSYLVANIA

           Case number                                                                                                                                                                                CI Check if this is an
                                   m known)                                                                                                                                                              amended ﬁling




          Official Form 1OBSum
          Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                      12115

          Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
          information. Fill out all of your schedules ﬁrst; then complete the information on this form. If you are ﬁling amended schedules after you ﬁle
          your original forms, you must ﬁll out a new Summary and check the box at the top of this page.


    m                         Summarize Your Assets

                                                                                                                                                                                                 Your assets
                                                                                                                                                                                                 Value of what you own
          1.     Schedule A/B: Property (Ofﬁcial Form 106MB)
                                                                                                                                                                                                      $   0
                 1a.   Copy line 55. Total real estate, from Schedule A/B ..........................................................................................................

     ‘
                 15.   Copy line 62. Total personal property, from Schedule A/B ...............................................................................................                       $   3500


                 10.   Copy line 63, Total of all property on Schedule A/B                                    ........                                                    ....................
     E:


                                                                                                                                                                                                      $   3500



    mr
                              Summarize Your Liabilities


                                                                                                                                                                                                  Your liabilities
    ,_y
                                                                                                                                                                                                 Amount you owe
                Schedule D: Creditors Who Have Claims Secured by Property (Ofﬁcial Form 1060)
                                                                                                                                                                                                          L——
    i
          2.
     1




                 2a. Copy      the total you listed in Column A, Amount of claim, at the bottom of the last page of Part                                  1   of Schedule D ............              5


     =

          3.    Schedule E/F: Creditors Who Have Unsecured Claims (Ofﬁcial Form 106E/F)
    '
                                                                                                                                                                                                      $ 0
                 3a.   Copy the total claims from Part           1   (priority unsecured claims) from line 6e of Schedule E/F ............................................

                 3b.   Copy the total claims from Part 2 (nonpriorlty unsecured claims) from line 6j of Schedule E/F .......................................
    ‘3
                                                                                                                                                                                                  +   $   479800


                                                                                                                                                              Your total liabilities                  $   479300
1




m                             Summarize Your Income and Expenses

          4. Schedule I: Your Income (Ofﬁcial Form 106!)
                                                                                                                                                                                                      $       4756
i                Copy your combined monthly income from line 12 of Schedule I ..........................................................................................

i         5‘ Schedule J: Your Expenses (Ofﬁcial Form 106J)
                 Copy your monthly expenses from line                  2c of Schedule J ....................................................................................................          $       54“




          Ofﬁcial Form 1068um                                        Summary of Your Assets and Liabilities and Certain Statlstlcal Information                                                               oaoe   1   of 2
                          Case 18-17801-ref               Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                                Desc Main
                                                                         Document      Page 11 of 59
       Debtor   1          Brian Edward                     Buecker                                           Case number (iknownl
                           Fllst Name     Mlddin Name        Last Name




                          Answer These Questions for Administrative and Statistical Records
  ‘


  !

  i    6.   Are you ﬁling for bankruptcy under Chapters 7, 11, or 13?
  'i


  {

                     0. You have nothing to report on this part   of the form. Check this box and submit this form to the court with your other schedules.
             V       as


  l.
       7.   What kind of debt do you have?

            BEYour debts are primarily consumer debts. Consumer debts are those “incurred                  by an individual primarily for a personal.
                    family. or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

            @Your debts are not primarily consumer debts. You                have nothing to report on this part of the form. Check this box and submit
                    this form to the court with your other schedules.



       8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Ofﬁcial
            Form 122A-1 Line 11; OR, Form 1228 Line 11: OR, Form 122C-1 Line 14.                                                                        5   4756




       9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim


              From Part 4 on Schedule E/F, copy the foﬂowing:


            9a. Domestic support obligations (Copy line 6a.)                                                           $   0



            9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  5   0


            9c. Claims for death or personal injury while you were intoxicated. (Copy line 60.)                        $   0



            9d. Student loans. (Copy line 6f.)                                                                         $   0


            9e. Obligations arising out of a separation agreement or divorce that you did not report as                    0
                                                                                                                       $
                priority claims. (Copy line ﬁg.)

            9f. Debts to pension or proﬁt-sharing plans, and other similar debts. (Copy line 6h.)                  +   $       9



            99. Total. Add lines 9a through 9f.                                                                        $   0




Ofﬁcial Form 1068um                Summary of Your Assets and Liabilities and Certain Statistical Information                                                  nnnn 9 nf 9
             Case 18-17801-ref     Doc 1     Filed 11/28/18 Entered 11/28/18 08:35:52             Desc Main
FB 201A (Form 201A) (11/12)
                                             Document      Page 12 of 59



                              UNITED STATES BANKRUPTCY COURT

                      NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)
                               OF THE BANKRUPTCY CODE
       In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes brieﬂy the services available from credit counseling services; (2) Describes brieﬂy the
purposes, beneﬁts and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notiﬁes you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

         You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to ﬁle a petition. Court
employees cannot give you legal advice.

         Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are ﬁling a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you ﬁle a statement with the court requesting that each spouse receive a separate copy of
                                                                      “

all notices.

 1. Services   Available from Credit Counseling Agencies

       With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who ﬁle
for bankruptcy relief on or after October 17, 2005, receive a brieﬁng that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The brieﬁng must be given
within 180 days before the bankruptcy ﬁling. The brieﬁng may be provided individually or in a group (including
brieﬁngs conducted by telephone or on the Internet) and must be provided by a nonproﬁt budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint
case must complete the brieﬁng.

       In addition, after ﬁling a bankruptcy case, an individual debtor generally must complete a ﬁnancial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
ﬁnancial management instructional courses. Each debtor in a joint case must complete the course.

2. The   Four Chapters of the Bankruptcv Code Available to Individual Consumer Debtors

         Chapter 7: Liquidation ($245 ﬁling fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)
         Chapter 7 is designed for debtors in ﬁnancial difﬁculty who do not have the ability to pay their existing
debts. Debtors Whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to ﬁle a motion requesting that the court dismiss your case under § 707(b) of the
Code.  It is up to the court to decide whether the case should be dismissed.
        Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.
       The purpose of ﬁling a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny
           Case 18-17801-ref         Doc 1    Filed 11/28/18 Entered 11/28/18 08:35:52                Desc Main
                                              Document      Page 13 of 59
          Form B 201A, Notice to Consumer Debtor(s)                                                        Page 2

your discharge and, if it does, the purpose for which you ﬁled the bankruptcy petition will be defeated.
        Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most ﬁnes, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of ﬁduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
com may determine that the debt is not discharged.

        Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 ﬁling
fee, $46 administrative fee: Total fee $281)
        Chapter 13 is designed for individuals With regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.
        Under chapter 13, you must ﬁle with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
ﬁve years, depending upon your income and other factors. The court must approve your plan before it can take
effect.
      :After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal ﬁnes and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

        Chapter 11: Reorganization ($1,167 ﬁling fee, $46 administrative fee: Total fee $1,213)
        Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to ﬁle a chapter 11 petition should be reviewed
with an attorney.

        Chapter 12: Family Farmer or Fisherman ($200 ﬁling fee, $46 administrative fee: Total fee $246)
        Chapter 12 is designed to permit family farmers and ﬁshermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial ﬁshing operation.

3. Bankruptcv Crimes and Availabilitv        of Bankruptcv Papers to Law Enforcement Ofﬁcials

        A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a ﬁne, imprisonment, or
both. All information supplied by a debtor in connegtion with a bankruptcy case is subject to examination by the
Attorney General acting through the Ofﬁce of the United States Trustee, the Ofﬁce of the United States Attorney,
and other components and employees      of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly ﬁle detailed information regarding your
creditors, assets, liabilities, income, expenses and general ﬁnancial condition. Your bankruptcy case may be dismissed if
this information is not ﬁled with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for ﬁling them are listed on Form B200, which is posted at
hﬁpj/Wwwuscourts.gov/bkforms/bankrugtcv fbrmshtmlﬁgrocedure.
                   Case 18-17801-ref            Doc 1      Filed 11/28/18 Entered 11/28/18 08:35:52                             Desc Main
B   20113   (Form 20113) (12/09)
                                                           Document      Page 14 of 59

                                        UNITED STATES BANKRUPTCY COURT
                                                         EASTERN                       PENNSYLVANIA
                                                                         District Of

In re Buecker, Brlan                                                                     Case No.
                                    Debtor
                                                                                                        13
                                                                                         Chapter



                                   CERTIFICATION OF NOTICE TO CONSUNIER DEBTOR(S)
                                       UNDER § 342(b) OF THE BANKRUPTCY CODE


                                        Certiﬁcation of [Non—Attorney] Bankruptcy Petition Preparer
         I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.



Printed name and title,        if any, of Bankruptcy Petition Preparer                   Social Security number (If the bankruptcy petition
Address:                                                                                 preparer is not an individual, state the Social Security
                                                                                         number of the ofﬁcer, pn'ncipal, responsible person, or
                                                                                         partner of the bankruptcy petition preparer.) (Required
X                                                                                        by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or ofﬁcer,
principal, responsible person, or partner whose Social
Security number is provided above.




                                                            Certification of the Debtor
              I (We), the debtor(s), afﬁrm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy
Code.

      Kara/m xﬁr
Printed Name(s)         of Debtoff’s)
                                                      4.5;,                     x   gag
                                                                                      of
                                                                                 Signature
                                                                                                    ej7%
                                                                                               ﬁebtor /  f/«lmlmg’                 Date

Case No.       (if known)                                                       X
                                                                                Signature    of Joint Debtor (if any)             Date




Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under                          §    342(b)   of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only the certiﬁcation has  if
NOT been made on the Voluntary Petition, Ofﬁcial Form B1. Exhibit B on page 2 of Fonn B1 contains a certiﬁcation by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certiﬁcation.
                 Case 18-17801-ref                      Doc 1                Filed 11/28/18 Entered 11/28/18 08:35:52                                   Desc Main
                                                                             Document      Page 15 of 59
Fill in this information to identify your case and this filing:


Debtor   1
                     Brian                       Edward                         Buecker
                     Fist Name                   MdddIe Name                        Last Name

Debtor 2
(Spouse, If ﬁling) First Name                    Middle Nama                        Last Name


United States Bankruptcy Courtfor the:       EASTERN           District of   PENNSYLVANIA

Case number
                                                                                                                                                                    CI Check if this is an
                                                                                                                                                                       amended ﬁling

 Ofﬁcial Form 106A/B
 Schedule AIB: Property                                                                                                                                                                12/15

 In each category, separately list and describe items. List an asset only once. If an asset ﬁts in more than one category, Iist the asse‘ in the
 category where you think it ﬁts best. Be as complete and accurate as posslble. If two married people are ﬁling together, both are equally
 responsible for supplying correct information. If more space is needed. attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.

               Describe Each Resldence, Building, Land, or other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable Interest In any residence, building, land, or similar property?

     13:} No. Go to Part 2.
     lg“ Yes. Where is the property?
                                                                             What is the property? Check all that apply.          Do not deduct secured claims or exempﬂons. Put
                                                                             D    Single~family home                              the amount of any secured claims on Schedule D:
                                                                                                          .               .       Creditors Who Have Claims Seamed by Pmperty.
       1,1,
              Street address, if avaﬁable, or other description
                                                                             D    Duplex
                                                                                        ér 'muitwnlt buildlrfg
                                                                                                              .



                                                                             D    C°nd°m'"'“m 0" cooperahve                       Current value of the                   Current value of the
                                                                             El Manufactured              or mobile home          entire property?                       portion you own?
                                                                             E] Land                                              $                                      $
                                                                             D    Investment property                         1




                                                                             El Timeshare                                         Describe the nature of your ownership
              City                           State      ZIP    5°“                                                                interest (such as fee simple, tenancy by
                                                                             C] Other                                             the entireties, or a life estate), if known.
                                                                             Who has an interest in the property? Check one.
                                                                             D Debtor     1    only
              County                                                         Cl Debtor 2 only
                                                                             D Debtor and DebtorZ only
                                                                                          1
                                                                                                                                  D   Cheek
                                                                                                                                              '
                                                                                                                                                  if this   Is communlty Property

                                                                             D At least one of the debtors and another                (se e   "1st ctions )
                                                                             Other information you wish to add about this item, such as local
                                                                             property identiﬁcation number:
     If you own or have more than one, list here:
                                                                         What '8 the property? Check a" that apply.               Do not deduct secured claims or exemptions Put
                                                                         D       Single-family home                               the amount of any secured claims on Schedule D:
                                                                                                                  .               Creditors Who Have Claims Secured by Property.
       1.2‘
              Street address, tfavailable, or other description
                                                                         D       Duplex
                                                                                          0T
                                                                                                      .
                                                                                                mum-unit bUﬂd'rfg
                                                                                                                      .
                                                                                                                                   ;                ,      ,7 A
                                                                                                                                                            7   a ,. ,
                                                                                                                                                                    ,V       ,    .7   7
                                                                                                                                                                                               ‘
                                                                                                                                                                                                   ‘
                                                                                                                                                                                                       ,



                                                                         Cl Condominium or COOPeFEtIVB                            Current value of the                   Current value of the              ‘




                                                                         El      Manufactured or mobile home                      entire property?                       portion you own?
                                                                         D       Land                                             $                                      $
                                                                         CI Investment property
                                                                         D                                                        Describe the nature of your ownership
                                                                                 Timeshare
              City                           State      ZIP Code                                                                  interest (such as fee simple, tenancy by
                                                                         D       Other                                            the entiretles, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         D Debtor1 only
              County                                                     D Debtor 2 only
                                                                         Cl Debtor 1 and Debtor 2 only                            CI Check if this is community property
                                                                         El At least one of the debtors and another                   (see instructions)

                                                                         Other information you wish to add about this item, such as local
                                                                         property Identiﬁcation number:


                                                                             c-|-....u..|.. mu.    5----..“                                                                                -
Ofﬁcial Form 1OGAIR
                 Case 18-17801-ref                             Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                                            Desc Main
                                                                               Document      Page 16 of 59
 Debtor1              Brian Edward                             Buecker                                                            Case number   (mm,
                      First Name           Middle Name             Last Name




                                                                               What is the property?             ChECk all that   39le            Do not deduct secured claims or exemptions. Put
                                                                               D      -
                                                                                   8mg l 5 _ram"1 y mm?                                           the amount of any secured claims on Schedule D:
       1.3.                                                                                                                                       Creditors Who Have Claims Secured by Property.
              Street address. if available, or other description               D                         .
                                                                                   Duplex or multi-umt building                                        »     »-   -    .       -    -
                                                                                                                                                                                            ,        ,
                                                                                                                                                                                                         -       --       -
                                                                                                                                                                                                                              -       ,

                                                                                                                                                                                                                                              _




                                                                               E] Condominium or cooperative                                      Current value of the                          Current value of the
                                                                                                                                                  entire property?                              portion you own?
                                                                               D   Manufactured or mobile home
                                                                               E] Land                                                             $                                            5

                                                                               D   Investment property
              City                                   State     ZIP Code        D   Timeshare                                                      Describe the nature of your ownership
                                                                                                                                                  interest (such as fee simple, tenancy by
                                                                               C] Other                                                           the entireties, or a life estate), if known.
                                                                               Who has an interest in the property? Check one.
                                                                               D Debtor1 only
              C ounty
                                                                               D Debtor 2 only
                                                                               C] Debtor‘! and Debtor 2 only                                      C]       Chec_k     if thi§ is community property
                                                                               [3 At least one of the debtors and another                                  (see instructions)

                                                                               Other information you wish to add about this item, such as local
                                                                               property identiﬁcation number:


2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                                                    0
     you have attached for Part 1. Write that number here. ......................................................................................                                  9            $




               Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles




      3.1,    Make:                               E) Wt       bk               Who has an interest in the property?                  Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                                                  the amount of any secured claims on Schedule D:
              Model:                                                           B Debtor           1   omy                                         Creditors Who Have Claims Secured by Property.




                                                 m                             DDebtorZonly                                                       -          =             *
                                                                                                                                                                                        4       '-       -   ,        w   ~       -




                                                         qq
                                                                                                                                                                                                                                          »


                      .
              Year.                              ——L——I:L—                                                                                         Current value of the                         Current value of the
                                                                               D Debtor and Debtor 2 only
                                                                                                  1
                              ~


              Approxrmate mileage..
                                       ’                                                                                                           entire p r0 p 9 rty ?                        p0 rtion you own?
                                                                               D At least one of the debtors and another
              Other information:
                                                                               El Check if this is community property (see                         $   400‘ 00                                  $
                                                                                   instructions)



     If you own or have more than one, describe here:

     3,2.     Make:                                                            Who has an interest in the property? Check                  one.   Do not deduct secured claims or exemptions. Put

              Model:                                                           a Debtor           1   only
                                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                               D Debtor 2 only
              Year:                                                                                                                                Current value of the                         Current value of the
                                                                               D Debtor and Debtor 2 only
                                                                                                  1
                          -

              ApprOXImate mileage.
                                   -
                                             .                                                                                                     entire p r0 p e rty ?                        p ortion you own?
                                                 -—-————————                   D At least one of the debtors and another
              Other information:
                                                                               CI Check if this is community property (see                        35                                            $
                                                                                  instructions)




nmninlcnm            «manna                                                    a,.,       .   n       .n—    _
                       Case 18-17801-ref                      Doc 1     Filed 11/28/18 Entered 11/28/18 08:35:52                                    Desc Main
                           Brian Edward
                                                                        Document      Page 17 of 59
     Debtor    1
                                                              Buecker                                           Case number (ifknuwn)
                           First Name           Middle Name




        3.3.        Make:                                               Who has an interest in the property? Check         one.    Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
                                                                             Y




                    Model:                                              @Debtom only                                               Creditors Who Have Claims Secured by Property.
                                                                             Debtor
                                                                             ’
                                                                                     2 onIy
                   Year:                                                                                                           Current value of the        Current value of the
                                                                         ‘
                                                                              Debtor 1 and Debtor 2 only
                   Approximate mileage:                                                                                            entire property?            portion you own?
                                                                                least one of the debtors and another
                    Other information:
                                                                         CI Check if this is community property (see
                                                                            instructions)


        3.4.        Make:                                               Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put

                    Model:                                              E        Debtor 1 onIy
                                                                                                                                   the amount of any secured claims on Schedule D:
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                        DEDebtor 2 only
                   Year:                                                                                                           Current value of the        Current value of the
                                                                        xvugDebtor      1   and Debtor 2 only                                                                         _




                   Approximate mileage:                                                                                            entire property?            portion you own?
                                                                        ”Di At least one of the debtors and another
                    Other information:
                                                                         D Check if this is community property (see
                                                                                 insiructions)




4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers. motors, personal watercraft, ﬁshing vessels, snowmobiles, motorcycle accessories
       E       No




        4_1,       Make:                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exempﬁons. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
                   ModeI:                                               D Debtor1           only                                   Creditors Who Have Claims Secured by Pmperty.
                                                                        C] Debtor 2 only
                   Year:
                                                                        El   Debtor     1   and Debtor 2 only                      Current value of the        Current value of the
                   Other information:                                   D At least one of the debtors and another                  entire property?            portion you own?

                                                                        D Check if this is community property (see
                                                                             instructions)



       If you own or have more than one, list here:

       4.2.        Make:                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
                   Model:                                               CI Deb‘or1 only                                            Creditors Who Have Claims Secured by Property.
                                                                        C] Debtor 2 only
                   Year:                                                                                                           Current value of the        Current value of the
                                                                        C] Debtor 1 and Debtor 2 only
                            .
                   Other Information.
                                        .   _                                                                                      entire pro p erty?          P ortion y on own?
                                                                        El At least one of the debtors and another

                                                                        D Check if this is community property (see                 $                           $
                                                                             instructions)




5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here                   ....................................... 9                                     $       0




(Wanda! 63...... AADA In
                  Case 18-17801-ref                     Doc 1         Filed 11/28/18 Entered 11/28/18 08:35:52                                       Desc Main
                                                                      Document      Page 18 of 59
 Debtor    1
                     Brian Edward                        Buecker                                        Case number (Ilknownl
                    First Name            Middle Name     Lea! Name




                 Describe Your Personal and Household Items
                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any                     of the following items?                                                 portlon you own?               7




                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                      or exemptions.                 ‘




6.    Household goods and furnishings
      Examples: Major appliances, furniture, Iinens, china, kitchenware
      LEI No
      E   Yes. Describe.........          Furniture And Clothes - Debtors Residence                                                                   ‘


                                                                                                                                                      I
                                                                                                                                                          $ 1000

7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
      133 No
      @ Yes. Describe..........                                                                                                                           $
                                                                                                                                                      1




8.    Collectibles of value
       Examples: Antiques and ﬁgurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp. coin. or baseball card collections; other collections, memorabilia, collectibles
      [a  No
      [Q Yes. Describe ..........                                                                                                                         $

9.    Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs‘ skis; canoes
                 and kayaks; carpentry tools; musical instruments
     [SE No
     LE    Yes. Describe ..........
                                                                                                                                                          5

10. Firearms

      Examples: Pistols, riﬂes, shotguns. ammunition, and related equipment
      IE No
      Q Yes. Describe        ----------   Personal Owned Firearms - Debtors Residence                                                                     $ 250”

11.Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      6 No
      [9: Yes. Describe ..........                                                                                                                        $


12.Jewe|ry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding n'ngs, heirioom jewelry, watches, gems,
                gold, silver
      [33 No
      Q Yes. Descn'be ..........                                                                                                                          $

13.   Non-farm animals
      Examples: Dogs. cats. birds, horses

      [6 N0
      ID: Yes.   Describe ..........                                                                                                                      $


14.Any other personal and household items you did not already list, including any health aids you did not list

      E    No
      EYES.
        ,‘
                 Give speciﬁc
                    .                                                                                                                                     $
           Informanon. .............

15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                          $    3500
      for Part 3. Write that number here ............................                                                           .............   -)

nmru'nl 1:-..— 4nDAID                                                 A   .     .   .   -._ _
                         Case 18-17801-ref                          Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                                  Desc Main
                            Brian Edward
                                                                                    Document      Page 19 of 59
     Debtor     1
                                                                      Buecker                                                   Case number   (thrown-11
                            First Name          Middle Name             Last Name




                      Describe Your Financial Assets

    Do you own or have any legal or equitable interest in any of the following?                                                       ’
                                                                                                                                                                               0“",9'“ value 07 the
                                                                                                ‘


                                                                                                                                                                               portion you own?             ‘
                                                                                                                                                                                                            7




                                                                                                                                                                               Do not deduct semrad daims
                                                                                                                                                                               or exemptions.

    16. Cash
           Examples: Money you have In your wallet, in your home, in a safe deposit box, and on hand when you ﬁle your petition

          E5 No
          [D3 Yes .......................................................                                 ...................                   Cash: .....................     $




‘
    17.Deposits of money
       Examples: Checking, savings, or other ﬁnancial accounts; certiﬁcates of deposit; shares in credit unions, brokerage houses.
                 and other similar institutions. If you have multiple accounts with the same institution. list each.

          [3 No
          '3 Yes .....................                                               lnstﬁution name:


                                                17.1.   Checking account:                                                                                                       $

                                                17.2.   Checking account                                                                                                        $

                                                17.3.   Savings account:                                                                                                        $

                                                17.4.   Savings account                                                                                                         $

                                                17.5.   Certiﬁcates of deposit                                                                                                  $

                                                17.6.   Other ﬁnancial account                                                                                                  $

                                                17.7.   Other ﬁnancial account                                                                                                  3;


                                                17.3.   Other ﬁnancial account;                                                                                                 5

                                                17.9.   Other ﬁnancial account:                                                                                                 3




    18.   Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage ﬁrms, money market accounts
          @No
          Q Yes .................               Institution or issuer name:




    19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses. including an interest in
          an LLC, partnership, andjolnt venture

          [a No                                 Name of entity:                                                                                 % of ownership:
          EYes.     Give speciﬁc                                                                                                                                 %
               information about
               them .........................                                                                                                                    %

                                                                                                                                                                 %




    (“ﬁnial      Ear-r“ «man/D                                                      a_L , 4.4, . .n, n,
                     Case 18-17801-ref                           Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                 Desc Main
                                                                                Document      Page 20 of 59
 Debtor     1            Brian Edward                              Buecker                                          Case number (31mm)
                         First Name          Middle Name            Last Name




20.    Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non—negotiable instruments are those you cannot transfer to someone by signing or delivering them.


       ZENO
      @Yes.      Give speciﬁc                135116?   name:
            information about
            them .......................                                                                                                   $

                                                                                                                                           $
                                                                                                                                           $


21.    Retirement or pension accounts
       Examples: Interests in RA, ERISA, Keogh, 401(k), 403(k)), thrift savings accounts, or other pension or proﬁt—sharing plans

      E     No
      ﬁYes. List each
            account separately.              Type of account:           Institution name:

                                             401 (k) or similar pian:                                                                      $

                                             Pension plan:                                                                                 $

                                             IRA:                                                                                          $

                                             Retirement account:                                                                           55




                                             Keogh:                                                                                        $

                                             Additional account:                                                                           $

                                             Additional account                                                                            $



22‘Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric. gas. water), teiecommunications
       companies, or others

            No

            Yes ..........................                         Institution name or individual:

                                             Electric:
                                                                                                                                           $
                                             Gas:
                                                                                                                                           $
                                             Heating oil:
                                                                                                                                           $
                                             Security deposit on renkal unit:
                                                                                                                                           3
                                             Prepaid rent:
                                                                                                                                           $
                                             Telephone:
                                                                                                                                           5
                                             Water:
                                                                                                                                           $
                                             Rented furniture:
                                                                                                                                           $
                                             Other:
                                                                                                                                           $



23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

  IE:       No

      Li Yes ..........................      Issuer name and description:



                                                                                                                                           $
                                                                                                                                           $


Ofﬁvint         f—"nmn   mama                                                   n_n_....n..|-   Inn.   n__.___4_.
                  Case 18-17801-ref                          Doc 1        Filed 11/28/18 Entered 11/28/18 08:35:52                               Desc Main
                                                                          Document      Page 21 of 59
 Debtor    1
                     Brian Edward                            Buecker                                      Case number (iflmown)
                    First Name        Middle Name             Last Name




24.   Interests in an education IRA, in an account in a qualiﬁed ABLE program, or under a qualiﬁed state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

      ENG
      [:j Yes    """""""""""""""""""           Institution name and description. Separately ﬁle the records of any interests.“ U.S.C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

      END
      [@Yes. Give speciﬁc
                                           '
           informatiun about them.                                                                                                                     iﬂ



26.    Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

  [IE]     No

  CC? Yes. Give speciﬁc
           information about them...                                                                                                                   $


27.    Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      @No
      ”j   Yes. Give speciﬁc
           information about them...                                                                                                                   as




Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

28.Tax refunds owed to you
      Z    No

      E:   Yes. Give speciﬁc information                                                                                   Federal:
                about them, including whether
                yOu aiready filed the returns                                                                              State:
                and the tax years. .......................
                                                                                                                           Local:                 55




29.    Family support
      Examples: Past due or lump sum alimony, spousa‘ support, child support, maintenance, divorce settlement, property settlement

  @No
  [C]: Yes. Give speciﬁc information ..............
                                                                                                                          Alimony:                     $
                                                                                                                          Maintenance:                 $
                                                                                                                          Support:                     $
                                                                                                                          Divorce semement:            $
                                                                                                                          Property settlement:         $

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                Social Security beneﬁts; unpaid Ioans you made to someone else

  [a No
      [C]: Yes. Give speciﬁc information ...............
                                                                                                                                                       s



Amninl Chm 4AOAID                                                         A   I   n   n   n   a-   —
                     Case 18-17801-ref                                Doc 1              Filed 11/28/18 Entered 11/28/18 08:35:52                                                                    Desc Main
                                                                                         Document      Page 22 of 59
 Debtor        1
                          Brian Edward                                    Buecker                                                                Case number (kawn)
                         First Name           Middle Name                  L35! Name




31,    Interests In Insurance pollcles
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's. or renter's insurance
      END
      1E      Yes. Name the ipsur‘ancg company                            Company name:                                                              Beneﬁciary:                                          Surrender or refund value:
                   of each policy and list its value.




32.    Any Interest in property that Is due you from someone who has died
       If you are the beneﬁciary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
      @No
      [3; Yes. Give speciﬁc information.........,....

33.    Claims against third parties, whether or not you have ﬁled a lawsuit or made a demand for payment
       Examples: Accidents. employment disputes. insurance claims, or rights to sue
      @No
      [in Yes. Describe each claim. ....................
34.    Other contingent and unliquidated claims of every nature. including counterclaims of the debtor and rights
       to set off claims
      E       No
      1:}     Yes. Describe each claim. ....................




35.Any ﬁnancial assets you did not already list

      @No
      [Q Yes. Give speciﬁc information ............                                                                                                                                                       5



36.    Add the dollar value of a" of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here ....................................................................................................................................................   9        $




                     Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.                                                                                                            “




37. Do        you own or have any legal or equitable Interest In any business-related property?
      [it]:   No. Go to Part 6.

      LEE Yes. Go to line 38.

                                                                                                                                                                                                      Current value of the
                                                                                                                                                                                                      portion you own?
                                                                                                                                                                                                      Do not deduct secured claims     ,


                                                                                                                                                                                                      or exemptions.

38,Accounts receivable or commissions you already earned
  LE          No
  IE Yes. Describe .......
                                                                                                                                                                                                      $

39.   Ofﬁce equipment, furnishings. and supplies
      Examples: Business—retated computers. software, modems. printers, copiers. fax machines, rugs, telephones, desks, chairs. electronic devices

  @No
  El: Yes. Describe .......                                                                                                                                                                           $
                              Case 18-17801-ref                           Doc 1              Filed 11/28/18 Entered 11/28/18 08:35:52                                                                   Desc Main
                                                                                             Document      Page 23 of 59
     Debtor           1
                                Brian Edward                                Buecker                                                                 Case number (Ilmuwn)
                                First Name      Middle Name                   Last Name




    40.Machinery, ﬁxtures, equipment, supplies you use in business, and tools of your trade

         @No
         [CE Yes. Describe .......



    41.      ventory
          .21 No
          @ Yes. Describe .......

    42.!nterests in partnerships or Jolnt ventures
          [El—i       N0

                                               Name of entity:                                                                                                               % of ownership:

                                                                                                                                                                                          %

                                                                                                                                                                                          %

                                                                                                                                                                                          %


    43            a
                      tomer lists, mailing lists, or other compilations
                      No
          E           Yes. Do your lists include personally identiﬁable lnfonnatlon (as deﬁned in 11 U.S.C. § 101 (41A))?

                             [ENG
                             [QB Yes. Describe.



    44.(An_y              business-related property you did not already list
          21:: No
          Q Yes.  Give speciﬁc
            information .........




                                                                                                                                                                                                         999099me




    45.   Add the dollar value of all of your entrles from Part 5, Including any entries for pages you have attached
          for Part 5. Write that number here ....................................................................................................................................................   9

    Part 6:                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                              If you own or have an interest In farmland, list It in Part 1.


,
    46. Do   you own or have any legal or equitable interest in any farm- or commercial ﬁshing-related property?
             No. Go to Part 7.
              ‘




          [Q Yes. Go to line 47.

                                                                                                                                                                                                         Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                         or exemptions.
    47. Farm               animals
           Examples: Livestock, poultry, farm-raised ﬁsh
         ENG
         [a Yes .........................


    05:11-54 r'___-            Ann‘l In                                                       _   _    .   .   A   .7
                                   Case 18-17801-ref                     Doc 1         Filed 11/28/18 Entered 11/28/18 08:35:52                                                   Desc Main
                                                                                       Document      Page 24 of 59
             Debtor       1            Brian Edward                       Buecker                                                    Case number (iknownL
                                      HMName               MIddeame        Lthame



            48. Crops—either                growing or harvested
                  [E      No
                  IE}     Yes. Give speciﬁc
                          information .............                                                                                                                                    $

            49.Farm and ﬁshing equipment. implements. machinery, ﬁxtures, and tools of trade
                  LU: No
                  lg] Yes ..........................

            50.   Farm and ﬁshing supplies, chemicals, and feed
                  Ell—E   No
                  Q       Yes ..........................



            51.Any farm- and commercial ﬁshing-related property you did not already llst
                  @No
                  LU} Yes. Give speciﬁc
                      information .............                                                                                                                                        $

            52.    Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                   0
                                                                                                                                                                                       $
                   for Part 6. Write that number here               ........                  ............................................................................   -)


                                  Describe All Property You Own or Have an Interest In That You Did Not List Above

            53. Do        you have other property of any kind you did not already list?
                   Examples: Season tlckets, country club membershkp

                  LE: No
                  Q Yes.  Give speciﬁc
                    information .............




            54.Add the dollar value of all of your entries from Part 7. Write that number here .................................................................             9             $ 0




                                  Llst the Totals of Each Part of this Form

            55. Part 1:        Total real estate, line 2         .............................................................................. 9                                      $
                                                                                                                                                                                   7       H
        L




            56.   Part 2: Total vehicles, line 5                                                                 $

            57. Part 3: Total            personal and household items, line 15                                   $

    '
            58.Part 4: Total ﬁnancial assets, line 36                                                            $

            59. Part 5:        Total business-related property, line 45                                          $

                  Part 6: Total farm- and ﬁshing-related property, Ilne 52
    ‘



            60.                                                                                                  $
\




            61.Part 7: Total other property not listed, line 54                                             +$       0
    ,




            62.Total personal property. Add lines 56 through 61. ....................                                3500                                                     '9 + $           3500
                                                                                                                 $                      Copy personal property total
    ‘




            63.Total of all property on Schedule AIB. Add line 55 + line 62 ..........................................................................................                     3500
i                                                                                                                                                                                      $



             Amninl l".._. Annn In                                                      -   A   .   .   _   ._
                   Case 18-17801-ref             Doc 1            Filed 11/28/18 Entered 11/28/18 08:35:52                                  Desc Main
                                                                  Document      Page 25 of 59

 Fill in this information to identify your case:

 Debtor       1     Brian                    Edward                    Buecker
                     First Name              Middie Name                 Last Name

 Debtor 2
 (Spouse. If ﬂllng) Hm Name                  Middle Name                 Last Name


 United States Bankruptcy Court for the:   EASIERH District of PENNSYLVANIA
 Case number                                                                                                                                     El Check if this   is an
  (“WW“)
                                                                                                                                                    amended ﬁling



Official Form 106C
Schedule c: The Property You Claim as Exempt                                                                                                                   04/16

Be as complete and accurate as possible. If two married people are ﬁﬁng together, both are equally responsible for supp|ying correct information.
Using the property you listed on Schedule A/B: Property (Ofﬁcial Form 106MB) as your source, list the property that you claim as exempt. If more
space is needed. ﬁll out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
speciﬁc dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to recelve certaln beneﬁts, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount. your exemption
would be limited to the applicable statutory amount.


                   Identify the Property You Claim as Exempt

 1.   Which set of exemptions are you claiming? Check one only, even if your spouse is ﬁling with you.
      D       You are claiming state and federal nonbankruptcy exemptions.           11   U.S.C. § 522(b)(3)
      E] You are claiming federal exemptions.        11    U.S.C. § 522(b)(2)


 2.   For any property you list on Schedule A/B that you claim as exempt, ﬁll in the Information below.


       Brief description of the property and line on
       Schedule A/B that lists this property




      Brief
      description:
      Line from
      Schedule A/B:

      Bnef
          ,



      description:
                            Personal Owned Firearms




                            Furniture And Clothes
                             ———————-———-
                                                              Current value of the
                                                              portion you own
                                                              Copy the value from
                                                              Schedule A/B


                                                              $ 2500




                                                              $ 1000
                                                                                           Amount of the exemption you claim

                                                                                           Check only one box for each exemption.



                                                                                            El




                                                                                            El
                                                                                            El
                                                                                                 5
                                                                                            a 100% of fair market value, up to
                                                                                                 any applicable statutory limit



                                                                                                 $
                                                                                                              '        '




                                                                                                 100% of fair market value, up to
                                                                                                                                    WSpecific laws that allow exemption




                                                                                                                                    Keystone Savings Assn V.

                                                                                                                                    Super. Ct. 1993);



                                                                                                                                    AZ-BIZQIQMD (z) (3)-
                                                                                                                                                         ‘




      Line from
      Schedule A/B:
                              "—                                                                 any applicable statutory limit

      Brief
      description:            —————————-—                     $                             D$
      Line from                                                                             El 100% of fair market value, up to
      Schedule A/B:                                                                              any applicable statutory limit


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases ﬁled on or after the date of adjustment.)

      2       No
      D       Yes. Did you acquire the property covered by the exemption within 1,215 days before you ﬁled this case?
              El    No
              D     Yes


Ampur-             1n-..                                      -. ..      4—.     -               A.   -_.
              Case 18-17801-ref                 Doc 1               Filed 11/28/18 Entered 11/28/18 08:35:52                     Desc Main
                                                                    Document      Page 26 of 59
Debtor   1       Brian Edward                       Buecker                                         Case number (ﬂcnown)
                Flu-st   Name     Middle Name       Last Name




E              Additional Page

         Brief description of the property and line
         on Schedule A/B that lists this property
                                                            Current value of the
                                                            portion you own
                                                                                   Amount of the exemption you claim       Speciﬁc laws that allow exemption

                                                            Copy the value from    Check only one box for each exemption
                                                            Schedule A/B

     Brief
     descn‘ption:                                           $                      D$
     Line from                                                                     D 100% of fair market value, up to
     Schedule A/B:                                                                      any applicable statutory limit

     Brief
     description:                                               $                  CI $
     Line from                                                                     D    100% of fair market value, up to
     Schedule A/B;              ——                                                      any applicable statutory limit


     Brtef
     description:                                               5                  D$
     Line from                                                                     El   100% of fair market value, up to
     Schedule A/B:
                                ~—-                                                     any applicable statutory limit

     Brief
     description:                                           5                      D5
     Line from                                                                     D 100% of fair market value, up to
     Schedule A/B:                                                                      any applicable statutory limit

     Brief
     description:                                           $                      D$
                                                                                   D 100% of fair market value. up to
     Line from
     Schedule A/B;              —                                                       any applicable statutory limit


     Brief
     description:
     Line from
     Schedule A/B;

     Brief
     description:
                                -                           $




                                                            $
                                                                                   El
                                                                                   El



                                                                                   D3
                                                                                        $
                                                                                        100% of fair market value. up to
                                                                                        any appIicable statutory limit




     Line from                                                                     El   100% of fair market value, up to
     Schedule A/B:                                                                      any applicable statutory limit

     Brief
     description:                                           $                      CI $
     Line from                                                                     El   100% of fair market value. up to
     Schedule A/B:              ——                                                      any applicable statutory limit


     Brief
     description:                                           $                      D$
     Line from                                                                     D 100% of fair market value. up to
     Schedule A/B_-
                                ——                                                      any applicable statutory limit

     Brief
     description:                                           35                     D$
     Line from                                                                     D 100% of fair market value, up to
     Schedule A/B:                                                                      any applicable statutory limit

     Brief
     description:                                           $                      D    33


                                                                                   D    100% of fair market value, up to
     Line from
     Schedule A/B:              -—                                                      any applicable statutory limit


     Brief
     description:
     Line from
     Schedule A/B;
                                _                           $                      D$
                                                                                   D    100% of fair market value, up to
                                                                                        any applicable statutory limit


(“ﬁnial CR... Ancn
                                   Case 18-17801-ref                  Doc 1        Filed 11/28/18 Entered 11/28/18 08:35:52                          Desc Main
                                                                                   Document      Page 27 of 59

             Fill in this information to identify your case:

             Debtor        1
                                    Flm Nam:

             Debtor 2
             (Spouse, if ﬁling) PM Name


             United States Bankruptcy Court for the:                     Distn‘ct of

             Case number
                 (If known)                                                                                                                                 D   Check if this is an
                                                                                                                                                                amended ﬁling


             Ofﬁcial Form 106D
             Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15

             Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
             Information. If more space ls needed, copy the Additlonal Page, fill it out, number the entries, and attach it to this form. On the top of any
             additional pages. write your name and case number (if known).

            1.     Do any creditors have claims secured by your property?
                  [E13 No. Check this box and      submit this form to the court with your other schedules. You have nothing else to report on this form.
                  LEI} Yes. Fill in all of the information below.


                               List All Secured Claims

            2.    List all secured claims. Ifa creditor has more than one secured claim. list the creditor separately
                   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
                   As much as possible. list the claims in alphabetical order according to the creditor’s name.

        Z]
        i
                                                                       Describe the property that secures the claim:
        {
                     Creditors Name


                     Number           Street

                                                                       As of the date you ﬁle, the claim is: Check a" that apply.
                                                                       CI Contingent
                                                                       CI Unliquldated
                     Qty                           State   ZP Code     C] Disputed
                 Who owes the         d9“? Check 0'13-                 Nature of lien. Check all that apply.
                 CI DEMO” 0W                                           D   An agreement you made (such as mortgage or secured
                 CI Debtor 2 only                                          car loan)
                 El Debtor 1 and Debtor 2 only                         D   Statutory lien (such as tax lien, mechanic’s Hen)
                 D    At least one of the debtors and another          D   Judgment lien from a lawsuit
                                                                       Cl Other (including   a right to offset)
    a
                 U   Check if thls claim relates to a
                     community debt
    ‘

    1




        2]
                 Date debt was Incurred                                Last 4 digits of account number____            _ __ _
                                                                       Describe the property that secures the claim:                $            $                     $
                   Credftor‘s Name


                   Number             Street

                                                                       As of the date you ﬁle. the claim is: Check a“ that appiy.
                                                                       El Contingent
                                                                       CI Unllquidated
                   any                             State   ZIP Code
                                                                       D   Disputed
                 Who owes the debt? Check one.                         Nature of lien. Check all that apply.
                 D    Debtor‘l only                                    D   An agreement you made (such as mortgage or secured
                 Cl Debtor 2 only                                          car loan)
                 D    Debtor   1   and Debtor 2 only                   El Statutory lien   (such as tax Iien, mechanic's lien)
                 D    At least one of the debtors and another          D   Judgment lien from a lawsuit
                                                                       C! Other (inciuding a right to offset)
                 D  Check If this claim relates to a
                    community debt
I                Date debt was incurred                                Last 4 digits of account number            _
l
!
                   Add the dollar value of your entries in Column A on this page. Write that number here:                           '53—...—
                                   Case 18-17801-ref                       Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                            Desc Main
                                                                                             Document      Page 28 of 59
          Fill in this information to identify your case:

                                    Brian                              Edward                        Buecker
              Debtor     1
                                      Fist Name                         Midde Name                       Last Name

              Debtor 2
              (Spouse. if ﬁling) FirstNama                              Mtddie Mama                      Last Name


              United States Bankruptcy Court for the:                 EASTERN         District of
                                                                                                    PENNSYLVANIA
                                                                                                                                                                                       C] Check if this is an
              Case number
              (|fknown)
                                                                                                                                                                                          amended ﬁling


         Ofﬁcial Form 106E/F
         Schedule EIF: Creditors Who Have Unsecured Claims                                                                                                                                                12/15

         Be as complete and accurate as possible. Use Part1     for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
        List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
        A/B: Property (Ofﬁcial Form 106MB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofﬁcial Form 1066). Do not Include any
        creditors with partially secured claims that are llsted in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
        needed, copy the Part you need, ﬁll it out, number the entries In the boxes on the left. Attach the Continuation Page to thls page. On the top of
        any additional pages, write your name and case number (If known).


m        1.

                @No. Go to
                                   List All of Your PRIORITY Unsecured Claims
                 Do any creditors have priority unsecured claims against you?
                                           Part 2.
'
1

                @Yes.
    ;
         2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
                each claim listed, identify what type of claim it is. If a claim has both priority and nonprion‘ty amounts, list that claim here and show both pn‘ority and
    X


                nonpriority amounts. As much as possible. list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
                unsecured claims, ﬁll out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other credftors in Part 3.
                 (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                              ; iéﬁlﬁléiﬁm            Priority           "among;         3

                                                                                                                                                                             7        gamodnt } j,   "V'VamOu‘n‘t‘   ,




        2.1

                   Priority Creditor's Name
                                                                                               Last 4 digits of account number        __   _ _ ._.            5                   5                  5
                                                                                                                                                                                                                             ;


                                                                                                                                                                                                                             E



                                                                                                                                                                                                                             :




    ‘
                                                                                               When was the debt Incurred?
                   Number                  Street

    {                                                                                          As of the date you file, the claim is: Check all that apply,                                                                  _




    2




                   City                                       State      2": Code              B     C°mmgem

                               _
                                                                                               D     Unliquidated                                                                                                            ;



                   Who Incurred the debt? Check one.                                           D
                                                                                                                                                                                                                             -




                                                                                                     [”513de
                   D         Debtor1 only
                   D         Debtor 2 only                                                     Type of PRIORITY unsecured claim:
                             Debtor   1   and Debtor 2 only                                    C] Domestic support obligations
                   ED]
                                                                                                                                                                                                                             :
                             At least one Of the debtors and another
                                                                                               CI Taxes and certain other debts you owe the government                                                                       i


                   D         Check    if ""5 claim is for a community debt                     D     Claims for death or personal injury while you were
                                                                                                     intoxmated
    ,
                   Is the claim subject to offset?
                   D         No                                                                D     Olher. Specify
:                  D         Yes

EL!                Priority Creditofs Name
                                                                                               Last 4 digits of account number        __ __ __ __             $                   5                  5
    :



V’
                                                                                               When was the debt incun'ecl?
5:
                   Number                  Street
    '
                                                                                               As of the date you ﬁle, the claim is: Check all that apply,
                                                                                                                                                                                                                             I


                                                                                               D     Contingent
                   City                                       State      ZIP Code              C] Unliquidated
                   Who incurred the debt? Check one.                                           D     DiSPU‘Ed

                   D         Debtor   1   only
                                                                                               Type of PRIORITY unsecured claim:
>
                   D         Debtor 2 only
                                                                                               D     Domestic support obligations
                   C] Debtor1 and Debtor 2 only
                                                                                               El Taxes and certain other debts you owe the government
                   C] At least one of the debtors and another
                                                                                               D     Claims for death or personal injury while you were
                   El Check if this claim is for a community debt                                    intoxicated

;
                   Is the claim subject to offset?                                             D     Other. Specify
                   '3        No
                   DMYes
                        Case 18-17801-ref                     Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                       Desc Main
                         Brian Edward                           Buecker      Document      Page 29 ofCase
                                                                                                       59number (ikmwn)

m
      Debtor   1
                         ﬁrstName           MiddleName           Last Name


                         Your PRIORITY Unsecured Claims — Continuation Page
 '1
      After listing any entries on this page, number them beglnnlng with 2.3, followed by 2.4, and so forth.


:1                                                                           Last 4 digits of account number      __
a,
           Prlorhy Cradﬂur's Name

a
                                                                             When was the debt incurred?
           Number                Street

                                                                             As of the date you file. the clalm is: Check all that apply.

                                                                             C] Contingent
 ‘



           City                                     State   ZIP Code         El Unliquidated
                                                                             D   Disputed
           Who Incurred the debt? Check one.
           D       Debtor1 only                                              Type of PRIORITY unsecured claim:
           D       Debtor 2 only
                                                                             CI Domestic support obligaﬁons
           CI Debtor 1 and Debtor 2 only
3

                                                                             D   Taxes and certain other debts you owe the government
           D At least one of the debtors and another                         D   Claims for death or personal 'mjury while you were
           a Check if this claim is for a community debt                         intoxicated
                                                                             CI Other. Specify

;          Is the claim subject to offset?
           D       No
g



‘          D       Yes



           Priority Creditm’s Name
                                                                             Last 4 digits of account number      __
                                                                             When was the debt incun'ed?
           Number                Street

                                                                             As of the date you ﬁle, the claim is: Check all that apply.

                                                                             CI Conﬂngenl
           City                                     State   ZIP Code         CI Unliquldated
                                                                             D   Disputed
           Who incurred the debt? Check one.
           D       Debtor   1   only                                         Type of PRIORITY unsecured claim:
           C! Dem: 2 oniy
                                                                             D   Domestic support obligations
           D       Debtor   1   and Debtor 2 only
                                                                             CI Taxes and certain other debis you owe the government
           El At least one of the debtors and another
                                                                             Cl Claims for death or personal Injury while you were
           D                                                                     intoxicated
                   Check If this claim Is for a community debt
                                                                             D   Other. Specrfy

           Is the claim subject to offset?
           D       No
           D       Yes


                                                                             Last 4 digits of account number ___
           Priority Creditors Name

                                                                             When was the debt incurred?
           Number                Street

                                                                             As of the date you ﬁle, the claim is: Check an that apply.

                                                                             El Contingent
           City                                     State   ZIP Code         U   Unllquldated
                                                                             Cl Disputed
           Who Incurred the debt? Check one.
           D       Debmr1 only                                               Type of PRIORITY unsecured claim:
           0 Debtor2 only                                                    CI Domestic support obligations
           C] Debtor        1   and Debtor 2 only
                                                                             D   Taxes and certain other debts you owe the government
           C] At least one of the debtors and another
                                                                             D   Clalms for death or personal injury while you were
                                                                                 intoxicated
           D       Check If this claim is for a community debt
                                                                             D   Other. Specify

           Is the claim subject to offset?
           D       No
           D       Yes
                                      Case 18-17801-ref                   Doc 1            Filed 11/28/18 Entered 11/28/18 08:35:52                              Desc Main
             Debtor   1                Brian Edward                           BHCCKCI‘     Document      Page 30 ofCase
                                                                                                                     59number (Ikmwn)
                                      First Name            Middle Name       Last Name


                                  List All of Your NONPRIORITY Unsecured Claims
              3.          any creditors have nonpriority unsecured claims against you?
                   g      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                          Yes
                      2




              4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                   nonpn‘ority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim i1 is. Do not list claims already
                   included in Part 1. If more than one creditor holds a particular claim. list the pther creditors in Part 3.lf you have more than three nonpriority unsecured
                   claims ﬁll out the Continuation Page of Part 2.



    .Zl               Deutche Bank
                     Nonpriority Creditors Name
                                                                                                      Last 4 digits of account number __4210_        __                         3
                                                                                                                                                                             $_2__9.9_0_0___
                      60    Wall Street                                                               When was the debt incurred?            131;ng
                     Number                 Street
                      New York NY 10005
                     City                                                 State           Zip Code    A5 of the date you ﬁle. the claim is: Check all that apply.

                                                                                                      D   Contingent
                    Who Incurred the debt? Check one.                                                 E] Unliquidated
        §
                     5      Debtor      1   only                                                      C] Disputed
        j
                     C! Debtor 2 only
        {
                     CI Debtor1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
                     CI At least one of the debtors and another                                       D   Student loans

                     [I Check if this claim is for a community debt                                   D   Obligations arising out of a separation agreement or divorce
                                                                                                          that you did not report as prion‘ty claims
        ;

                     '5   "‘9 claim subject to offset?                                                D   Debts to pension or proﬁt-sharing plans, and other similar debts
    i
                     El     No                                                                        B   Other. Specify   Home Mortgage
        5



                     D      Yes

            4-2
                      chen             Loan Servicing Llc
                     Nonpnomy Credhor‘s Name
                                                                                                      Last 4 digits of account number
                                                                                                      When was the debt incurred?
                                                                                                                                           __ __
                                                                                                                                             IZLZQQQ
                                                                                                                                                      __                     $   239900


                      1661       Worthington Road, Ste 100
        ‘

                     Number                 Street
                                                                                                      As of the date you ﬁle, the claim is: Check     all that apply.
                      W t Palm Beach FL 33409
    r




                    any                                                   State           ZIP Code
                                                                                                      B   Contingent

        3
                    Who Incurred the debt? Check one.                                                 D   Unliquldated

                     a Debtor1 only                                                                   CI Disputed

    f
                     D      Debtor 2 only
    ?
                     D      Debtor1 and            Deb” 2 my                                          Type of NONPRIORITY unsecured claim:
                     D      At least one of the debtors and another                                   D   Student loans
                                        ,                                 .                           D   Obligations arising out of a separation agreement or divorce
    1
                     D                        _       _     _
                            Check If this claim Is for a community debt                                   that you did not report as priority claims

    :
                    [3 the claim subject                  to offset?                                  D   Debts to pension or proﬁt-sharing plans, and other similar debts
    ‘




                     a      No                                                                        52 Other. Specify Home      Mortgage
                     CI Yes

    4.3
    _.J             N ann'o my
                                  ‘
                                      Crad'tor‘
                                          '     5 N am
                                                                                                      Last 4 digits of account number      __ __      __                     $
                                                                                                      When was the debt incurred?

                    Number                  Street
1




                                                                                                      A5 of the date you ﬁle, the claim Is: Check all that apply.
                    City                                                  State           ZIP Code

                    Who incurred the debt? Check one.
                                                                                                      D   Corfﬁngant
E
                                                                                                      D   Unllqmdated
                    C]      D e bW     1    my                                                        Cl Disputed
;
                    D Debtor 2 only
i
                    D Dem” 3"“ Debt” 2 W                                                              Type of NONPRIORITY unsecured claim:
                    D At least one of the debtors and another
                                                                                                      D   Student loans
                    D       Check If this 9'8"“ is for a community debt                               D   Obligations arislng out of a separation agreement or divorce
                                                                                                          that you did not report as pnorlty claims
                    Is the claim subject to offset?
                                                                                                      D   Debts to pension or proﬁt-sharing plans, and other similar debts
                    D       No
                                                                                                      Cl Other. Specify
                    D       Yes
                           Case 18-17801-ref                   Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                                   Desc Main
        Debtor   1          Brian Edward                        Buecker       Document      Page 31 ofCase
                                                                                                        59number (rm)
                            First Name       Middle Name          Last Name



                          Your NONPRIORITY Unsecured Claims                       —   Continuation Page


        After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


                                                                                                 Last 4 digits of account number       _
             Nonpriority Creditors Name
                                                                                                 When was the debt incurred?
             Number               Street
                                                                                                 As of the date you file. the claim is: Check all that apply.

             City                                              State          ZIP Code           D    Contingent
                                                                                                 Cl Unliquidated
             Who incurred the debt? Check one.                                                   D    Disputed
             D       Debtor   1   only
             C] Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
             C] Debtor 1 and Debtor 2 only                                                       D    Student loans
             C] At least one of the debtors and another                                          D    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
                 D   Check    if this claim is for a community debt
                                                                                                 [3   Debts to pension or proﬁt-sharing plans, and other similar debts
             Is the claim subject to offset?                                                     D    Other. Specify
                 D   No
g[



                 D   Yes




                                                                                                 Last 4 digits of account number       _ ﬂ __ _
             Nonpriority Creditors Name
                                                                                                 When was the debt incurred?
f


,            N um be r             Strea1
if
                                                                                                 As of the date you ﬁle, the claim is: Check all that apply.
1




    ‘

             City                                              State          ZIP COdE           a    Contingem
                                                                                                 D    Unllquldated
             Who Incurred the debt? Check one.                                                   Cl Dispmed
                 D   Debtor1 only
                 D   Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
                 D   Debtor   1   and Debtor 2 only                                              D    Student Ioans
                 C] At least one of the debtors and another                                      D    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
                 U   Check if this claim is for a community debt
                                                                                                 D    Debts to pension or proﬁt-sharing plans, and other similar debts
             Is the claim subject to offset?                                                     D    Other. Specify
                 0 No
                 D   Yes



                                                                                                 Last 4 digits of account number       _
             Nonpdorlty Cradltor‘s Name
                                                                                                 When was the debt incurred?

             Number                Street
                                                                                                 As of the date you ﬁle, the claim is: Check at! that apply.

             City                                              State          ZIP Code           Cl Contingent
                                                                                                 D    Unliquidated
             Who Incurred the debt? Check one.                                                   El Disputed
             D       Debtor‘l only
             [3 Debtor2 only                                                                     Type of NONPRIORITY unsecured claim:
             El      Debtor   1   and Debtor 2 only                                              D    Student loans
             D       At least one of the debtors and another                                     D    Obligations arlsing out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
             U       Check if this claim is for a community debt
                                                                                                 D    Debts to pension or proﬁt-sharing plans, and other similar debts
             Is the claim subject to offset?                                                     D    Other. Spacffy
             D       No
             D       Yes
                 Case 18-17801-ref                    Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52              Desc Main
                    Brian Edward                         Buecker      Document      Page 32 ofCase
                                                                                               59number (trauma)


a
    Debtor   1
                   Firm Name         M|ddle Name          Last Name



                 Add the Amounts for Each Type of Unsecured Claim
1


x




i
>
    6.   Total the amounts of certain types of unsecured claims. Thls Information is for statistical reporting purposes only. 28 U.S.C. § 159.
x




J
         Add the amounts for each type of unsecured claim.




                                                                                              Total claim


                    6a. Domestic support obligations                                Ga.
‘
    Total claims                                                                              5     0
    from Part 1
                    6b. Taxes and certain other debts you owe the
                            government                                              6b.
                                                                                              $     0

                    6c. Claims for death or personal injury while you were
                            intoxicated                                             6c.
                                                                                              $     0

                    6d. Other. Add all other priority unsecured claims.
                        Wﬁte that amount here.                                      6d.   +s        0



                    63. Total. Add lines 6a through 6d.                             Be.
                                                                                                    0
                                                                                              $




                                                                                              Total claim

                    6f. Student loans                                               6f.
    Total claims                                                                               a;   0
    from Part 2
                    69. Obligations arising out of a separation agreement
                            or divorce that you did not report as priority
                            clalms                                                  69.        s    0

                    6h. Debts to pension or proﬁt-sharing plans, and other
                           similar debts                                            6h.
                                                                                              $         0

                    6i. Other. Add all other nonpriority unsecured claims.
                        Write that amount here.                                     6i.   +    s    479800


                    61‘.   Total. Add lines 61‘ through 6i.                         6}.
                                                                                              $     479800
                               Case 18-17801-ref                  Doc 1        Filed 11/28/18 Entered 11/28/18 08:35:52                          Desc Main
                                                                               Document      Page 33 of 59

             Fill in this information to identify your case:

             Debtor            Brian                    Edward                  Buecker
                                 Fins! Name                   Middle Name           Last Name

             Debtor 2
             (Spouse If fling)   Flrst Name                   Middle Name           Last Narna


             United States Bankruptcy Court for the: EASTERNDisu'ict of        PENNSYLVANIA

             $53?”                                                                                                                                     Cl Check if this is an
                                                                                                                                                          amended ﬁling


            Official Form 1066
            Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

            Be as complete and accurate as possible. If two married people are ﬁling together. both are equally responsible for supplying correct
            information. If more space is needed, copy the additional page, ﬁll it out, number the entries, and attach it to this page. On the top of any
            additional pages, write your name and case number (if known).

             1.       Do you have any executory contracts or unexpired leases?
                         JNo. Check this box and ﬁle this fonn with the court with your other schedules. You have nothing else to report on this form.
                      @Yes.    Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofﬁcial Form 106NB).

             2.       List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
                      example, rent. vehicle lease, cell phone). See the instmctions for this form in the instruction booklet for more examples of executory contracts and
                      unexpired leases.



                      Person or company with whom you have the contract or lease                             State what the contract or lease is for




        g
                      Name


                      Number        Street


                      City                            State         ZIP Code



    ‘:
                      Name


    é
                      Number        Street
    1


        z




                      City                            State        ZIP Code



                      Name


                      Number       Street


                      City                            State        ZIP Code
                  3




    t
    I
                      Name
i
f


3
                      Number       Street
f




2                     City                            State        ZIP Code
I

I


l

                      Name
i




                      Number       Stree‘
;

:


                      City                            State        ZIP Code
                Case 18-17801-ref                     Doc 1        Filed 11/28/18 Entered 11/28/18 08:35:52                Desc Main




-
Debtor    1        Brian Edward
                  First Name    Middie Name
                                                      Buecker
                                                       Last Name
                                                                   Document



                  Additional Page if You Have More Contracts or Leases

         Person or company with whom you have the contract or lease



         Name
                                                                                 Page 34 of 59
                                                                                          Case number (iflmown)




                                                                                       What the contract or lease is for




         Number        Street


         City                                 State   Z!P Code

2.27
~___~«

         Name


         Number        Street


         City                                 State   ZIP Code




         Name


         Number        Street


         City                                 State   ZIP Code


2.9?

         Name


         Number        Street


         City                                 State   ZIP Code




         Name


         Number        Street


         City                                 State   ZIP Code




         Name


         Number        Street


         City                                 State   ZIP Code




         Name


         Number        Street


         City                                 Stale   Zip Code



         Name


         Number        Street


         City                                 State   ZIP Code
                      Case 18-17801-ref                      Doc 1               Filed 11/28/18 Entered 11/28/18 08:35:52                           Desc Main
                                                                                 Document      Page 35 of 59
     Fill in this information to identify your case:

     Debtor   1
                      Brian                           Edward                      Buecker
                           First Name                    Midas Name                   Last Name

     Debtor 2
     (Spouse, if ﬁling) First Name                       Made Name                    Last Name


     United States Bankruptcy Court for theEAﬁTEBE District of                   PENNSYLVANIA

     Case number
      (If known)
                                                                                                                                                           [3 Check if this is an
                                                                                                                                                              amended ﬁling

    Ofﬁcial Form 106H
    Schedule H: Your Codebtors                                                                                                                                           12115

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lftwo married people
    are ﬁling together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, ﬁll it out.
    and number the entries In the boxes on the left. Attach the Additional Page to thls page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.
                                                                                                                                                                              ““2
     1.   Do you have any codebtors? (If you are ﬁling a joint case, do not list either spouse as a codebtor.)                                                                   é




                                                                                                                                                                                 l
          E2 No

          D    Yes                                                                                                                                                               1



                                                                                                                                                                                 I

     2.   Within the last 8 years, have you lived In a community property state or territory? (Community property states and tem'ton‘es include                                  §




          Arizona, Califomla, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington. and Wisconsin.)                                                              E




          D       No. Go to line 3.
          D    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                  D   No                                                                                                                                                         ‘



                  D   Yes. In which community state or territory did you live?                                .   Fill in the name and current address of that person.



                      Name of your spouse, former spouse. or legal equivalent                                                                                                    §
;




                      Number              Street                                                                                                                                 Q




                                                                                                                                                                                 i,
2




                      City                                            State                       ZIP Code

‘
     3. In  Column 1. list all of your codebtors. Do not include your spouse as a codebtor if your spouse is ﬁling with you. List the person                                     §




          shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on                                          ,5




          Schedule D (Ofﬁcial Form 106D), Schedule E/F (Ofﬁcial Form 106EIF), or Schedule G (Ofﬁcial Form 1066). Use Schedule D,                                                 ’,




5
          Schedule E/F, or Schedule G to ﬁll out Column 2.                                                                                                                       E




                                                                                                                                                                                 1




           Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt          1




                                                                                                                                                                                 I


                                                                                                                         Check all schedules that apply:
                                                                                                                                                                                 ?




                                                                                                                                                                                 ‘
    3.1
             Name
                                                                                                                         D   Schedule D, line                                    1



                                                                                                                                                                                 1



                                                                                                                         Cl Schedule E/F, line                                   g



             Number              SW“                                                                                     C] Schedule G, line                                     J




             any                                                         State                     239 Code                                                                      1




    3.2                                                                                                                                                                          i


             Name
                                                                                                                         U   Schedule D, line                                    1
                                                                                                                                                                                 1




                                                                                                                         U   Schedule E/F. line
                                                                                                                                                                                 6



             Number              Street                                                                                  C] Schedule G, line                                     €




             Cily                                                        State                     ZIP Code
                                                                                                                                                                                 3




    3.3
                                                                                                                         D   Schedule D. line   __                               f'



             Name
                                                                                                                         CI Schedule E/F. line   __                              :

             Number              Street                                                                                  D   Schedule G, line                                    3




             City                                                        State                     ZIP Code                                                                      I


                                                                                                                                                                                 J
                   Case 18-17801-ref        Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                     Desc Main




-
Debtor     1         Brian Edward
                    First Name




          Column 1: Your codebtor
                                              Buecker
                                              L851 Name




                    Additional Page to List More Codebtors
                                                            Document      Page 36 of 59
                                                                                                        Case number (Iflawwn)




                                                                                                              Column 2: The creditor to whom you owe the debt

                                                                                                              Check all schedules that apply:

                                                                                                               E] Schedule D, line
          Name                                                                                                                                                  ;


                                                                                                               D    Schedule E/F, line

          Number           Street                                                                              E] Schedule G, line


      .   my                                       State,                    , .1JE99ag    ,.   7   a    A


    1—]
                                                                                                               CI Schedule D, line __.__
          Na me
                                                                                                               E] Schedule E/F, line

          Number           Street                                                                              Cl Schedule G, line


           City                                    State                        ZIP Code                                                  WW                    ‘



    3;!                                                                                                        D    Schedule D, line
           Name
                                                                                                               C] Scheduie E/F, line

           Number          Street                                                                              U    Schedule G, line


           City                                    State                        ZIP Code



    3      Name
                                                                                                               E] Schedule D, llne
                                                                                                                                                                %




                                                                                                               Cl Schedule E/F. line
           Number          Street                                                                              D    Schedule G, line


           City                                    State                        ZIP Code


    a      Name
                                                                                                               C! Schedule D, line
                                                                                                               D    Schedule E/F, line

           Number          Street                                                                              CI Schedule G, line


           City                                    State                        ZIP Code        .,_-,,,_ 4W.

          Name
                                                                                                               D    Schedule D, line
                                                                                                               C] Schedule E/F, line

          Number           Street                                                                              E1   Schedule G, line                                i

3


"
                                                                                                                                                                3




          City                                     State                        ZIP Code


9A                                                                                                             C] Schedule D, lune
          Name
                                                                                                               C] Schedule E/F, line

          Number           Sheet                                                                               C] Schedule G, line                                  i




                                                                                                                                                                i
          Cﬁtv                                     State            //////      ZIP Code
                                                                                                                                                                    y



                                                                                                                                 .                              i
                                                                                                               El Schedule D. line                                  1



          Name
                                                                                                               C] Schedule E/F. line                                3




          Number          Sheet                                                                                C] Schedule G, line                                  i
                                                                                                                                                                    1




                                                                                                                                                                    i

          City                                     State                        ZIP Code
                          Case 18-17801-ref                 Doc 1     Filed 11/28/18 Entered 11/28/18 08:35:52                                        Desc Main
                                                                      Document      Page 37 of 59

             Fill in this information to identify your case:


             Debtor   1
                             Brian                      Edward             Buecker
                              First Name                Middle Name               Last Name

             Debtor 2
             (Spouse, lfﬂtlng) FImINama                 Middle Name               Last Name


             Unued States Bankruptcy Court for the:   EASTERN District ofPENNSYLVANIA

             Case number                                                                                               Check if this is:
              (Ifknown)
                                                                                                                       D An amended ﬁling


            Ofﬁcial Form 106|
            Schedule I: Your Income
                                                                                                                           W
                                                                                                                       D A supplement showing postpetition chapter 13
                                                                                                                           income as of the following date:




            Be as complete and accurate as possible. If two married people are ﬁling together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                                                                                                                           12/15


            supplying correct information. lfyou are married and not ﬁling Jointly, and your spouse ls living with you, Include Information about your spouse.
            If you are separated and your spouse is not ﬁling with you, do not include information about your spouse. ff more space is needed, attach a
            separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.



        m
        i1. Fill in
                             Describe Employment

                        your employment
                                                                                        Debtor   1
                                                                                                                                                            _
                                                                                                                                         Debtor 2 or non-ﬁlmg spouse
        E
                  information.
    1'




        i
                  If you have more than one job,
                  attach a separate page with
                  information about additional        Employment status              E] Employed                                         IE   Employed
                  employers.                                                         a Not employed                                      B Not employed
                  Include pad-time, seasonal. or
                  self~employed work.
                                                                                    business owner                                  retired
                                                      Occupation
                  Occupation may include student
                  or homemaker. if it applies.
                                                      Employer's name               The Gun Gallery Inc
                                                                                    1020 Dillerville Road, Lancaster, PA
                                                      Employer’s address            17603
                                                                                     Number   Street                                 Number        Street




    i                                                                               City               State   ZIP Code              City                       State   ZIP Code

                                                      How long employed there?           3 years



                            Give Details About Monthly Income

                  Estimate monthly income as of the date you file this form. If you have nothing to report for any line. write $0 in the space. Include your non-ﬁling
                  spouse unless you are separated.
                  If you or your non-ﬁling spouse have more than one employer. combine the information for all employers for that person on the lines
                  below. If you need more space, attach a separate sheet to this form.

                                                                                                                   For Debtor   1    For Debtor 2 or
                                                                                                                                     non-filing spouse
f
‘
             2.    List monthly gross wages, salary, and commissions (before all payroll
                   deductions). If not paid monthly, calculate what the monthly wage would be.         2.
                                                                                                               $   0                       $ 956
J


,
             3.   Estimate and list monthly overtime pay.                                              3.   +$ 0                     +     $ 0

                                                                              \




;
             4.   Calculate gross income. Add line 2 + line 3.                                         4.      $ 0                         $ 956
                         Case 18-17801-ref                              Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                                      Desc Main
                                                                                          Document      Page 38 of 59
    Debtor        1          Brian Edward                                  Buecker                                                              Case number   (ifknown)
                            First Name           Middle Name                 Last Name



                                                                                                                                           For Debtor 1                   For Debtor 2 or
                                                                                                                                                                          agg-filing saggy:

              Copy line 4 here ...............................................................................................   9 4.      $0                                 $_9_§§_______
    5




        5.    List all payroll deductions:

               5a. Tax, Medicare, and Social                   Security deductions                                                 5a.     $0                                 $0
               5b. Mandatory             contributions for retirement plans                                                        5b.     $0                                 $0
               5c.    Voluntary contributions for retirement plans                                                                 5c.     $0                                 $0
               5d. Required repayments                  of retirement fund loans                                                   5d.     $0                                 $0
               Se.    Insurance                                                                                                    Se.     $0                                 $0
               5f.    Domestic support obligations                                                                                 5f.     $0                                 $0
               59. Union dues                                                                                                      59.     $0                                 $0
               5h. Other deductions. Specify:                                                                                      5h.    +$0                             +   $_0____._._.___..

         6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d                                 + 5e +5f + 59 + 5h.                 $ 0                                $0
    ‘



         7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                         $0                                 $956

        8.     List all other income regularly received:
               8a. Net income from rental      property and from operating a business,
                      profession, or farm
                      Attach a statement for each property and business showing gross
                      receipts, ordinary and necessary business expenses, and the total                                                    $3800                              5 0
                      monthly net income.                                                                                          Ba.
                8b. Interest and dividends                                                                                         8b.     a;   0                             5 0
                86.   Family support payments that you, a non-ﬁling spouse, or a dependent
                      regularly receive
                      Include alimony. spousal support, child support. maintenance, divorce
                                                                                                                                           $ 0                                $ 0
                      settlement, and property settlement.                                                                         8c.

               8d. Unemployment compensation                                                                                       8d.     $ 0                                $ 0
                Be.   Social Security                                                                                              Se.     $ 0                                $ 0

                8f. Other govern ment assistance                    that you regularly receive
                      Include cash assistance and the value (if known) of any non-cash assistance
                      that you receive, such as food stamps (beneﬁts under the Supplemental
                      Nutrition Assistance Program) or housing subsidies.
                      Specify:                                                                  8f.                                        $0                                 $0

                89. Pension or retirement income                                                                                   89.     $ 0                                $ 0

                8h. Other monthly income. Specify: 0'00 0'00                                                                       8h.    +$     0                        +$      0
         9’    Add all other income. Add lines 8a + 8b + 80 + 8d + Be + 8f +89 + 8h.                                                9.     $     3800                         $ 0

«10.          Caiculate monthly income. Add ﬁne 7 + ﬁne 9.
              Add the entries in line 10 for Debtor 1 and Debtor 2 or non-ﬁling spouse.                                             10‘
                                                                                                                                           $3800                   +          $   956               $4756

        11.    State all other regular contributions to the expenses that you list in Schedule J.
              Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
              friends or relatives.
               Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses Iisted in Schedule J.
              Specify:                                                                                                                                                                       11.+   $ 0

‘12. Add the amount in the last column           of line 10 to the amount in line 11. The result is the combined monthly income.
              Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical lnfonnation, if it applies                                                             12.    $.£7._5.§....___.
                                                                                                                                                                                                    Combined
                                                                                                                                                                                                    monthly income
,
         13.   Do you expect an increase or decrease within the year after you ﬁle this form?
               [E]    No.
               El     Yes. Explain:         Increase in business income; relocating in 2019


nm..:-1r‘___ An!!!                                                                                 A    .   .   .   _   ;A
                              Case 18-17801-ref                  Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                                 Desc Main
                                                                                 Document      Page 39 of 59

       Fill in this information to identify your case:

       Debtor     1
                                  Brian                    Edward                       Buecker
                                   th Name                 Mlddla Name                      Last Name                          Check      ‘rf   this is:
       Debtor2
       (Spouse,       i‘f   ﬁling) First Name              Midas Name                       Last Name
                                                                                                                               CI An amended ﬁling

                                                         EASTERN                       PENNSYLVANIA                            D A supplement showing postpetition chapter 13
       United States Bankruptcy Court for the:                           District of                                               expenses as Of the following date:
       Case number                                                                                                                 MM / DD/ YYYY
       (lfknuwn)



   Ofﬁcial Form 106J
  Schedule J: Your Expenses                                                                                                                                                                  12:15

  Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
  Information. If more space Is needed, attach another sheet to this form. On the top of any additional pages. wrlte your name and case number
  (if known). Answer every question.

                                 Describe Your Household

  1.   Is this a joint case?

       END.                  Go to line 2.
       93/435. Does Debtor 2 live In                a   separate househow?

                                   No

                            E     Yes. Debtor 2 must ﬁle Ofﬁcial Form 106J-2. Expenses for Separate Household                 of Debtor 2.

 2.    Do you have dependents?
                                                         [E No
                                                            ‘
                                                                                                            Dependent’s relationship to                      Dependent’s      Does dependent live
       DO not list Debtor                 1   and        E7 Yes.      Fill out this information for         Debtor 1 0' Debtor 2                             895              With 3’0“?
       Debtor 2.                                                each dependent ..........................
       Do not state the depandents’
       names.
                                                                                                                                                                              Ecoes
                                                                                                                                                                              :1] No
                                                                                                                                                                              Eves
                                                                                                                                                                                   j   No

                                                                                                                                                                              E        Yes

                                                                                                                                                                              IE No
                                                                                                                                                                              a        Yes

                                                                                                                                                                                   JNo
                                                                                                                                                                                       Yes

 3.    Do your expenses include
       expenses of people other than                     a] No
                                                            ,




       yourself and your dependents?                     D1 YES

 Part 2:                     Estimate Your Ongoing Monthly Expenses
  Estimate your expenses as of your bankruptcy ﬁling date unless you are using this form as a suppiement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is ﬁled. If this is a supplemental Schedule J, check the box at the top of the form and ﬁll in the
  applicable date.
  Include expenses pald for with non-cash government assistance If you know the value of
  such assistance and have Included it on Schedule I: Your Income (Ofﬁcial Form 106I.)                                                                             Your expenses
  4.    The rental or home ownership expenses for your residence. Include ﬁrst mortgage payments and
                                                                                                                                                               3"
                                                                                                                                                                    1900
        any rent for the ground or lot.                                                                                                                4.

         If not Included in line 4:
         4a.      Real estate taxes                                                                                                                    4a.     $
                                                                                                                                                                    333

         4b.      Property, homeowners. or renter’s insurance                                                                                          4b.
                                                                                                                                                                    75
                                                                                                                                                               $
         4c.      Home maintenance, repair, and upkeep expenses                                                                                        46.
                                                                                                                                                                    50
                                                                                                                                                               $

         4d.      Homeowner’s association or condominium dues                                                                                          4d.
                                                                                                                                                                    0
                                                                                                                                                               $

Ofﬁcial Form 106.]                                                               Rnhnﬂllln .I- Vnnr Fvnnnene                                                                             any».   4
                   Case 18-17801-ref                Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                           Desc Main
                                                                   Document      Page 40 of 59

 Debtor     1
                     Brian Edward                    Buecker                                   Case number   (ifknuwn)
                     Firs‘ Name       Mksdle Name      Las‘ Name




                                                                                                                                Your expenses

                                                                                                                                $0
 5.   Additional mortgage payments for your residence, such as home equity loans

 6.   Utilities:
      6a.       Electricity, heat, natural gas                                                                           6a.

      6b.       Water, sewer, garbage collection                                                                         6b.

      6c.       Telephone, cell phone, Internet, satellite, and cable services                                           60.

      6d.       Other. Specify: G35     UGI                                                                              6d,

  .   Food and housekeeping supplies

  .   Childcare and children’s education costs
  .   Clothing, laundrykand dry cleaning
      Personal care products and services                                                                                10.

      Medical and dental expenses                                                                                        11.

      Transportation. Include gas. maintenance, bus or train fare.
      Do not include car payments.                                                                                       12.

      Entertainment, clubs, recreation, newspapers, magazines, and books                                                 13.

      Charitable contributions and religious donations                                                                   14.


      Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      153.      Life insurance                                                                                           153.

      15b.      Health insurance                                                                                         15b.   $0
      150.      Vehicle insurance                                                                                        15c.   $75
      15d.      Other insurance. Specify:                                                                                15d.   $0

      Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                                 65
      Specify: local school taxes                                                                                        16.


17.   Installment or lease payments:
      173.      Car payments for Vehicle        1                                                                        17a.

      17b.      Car payments for Vehicle 2                                                                               17b.

      17c. Other.       Specify: Deutche Bank                                                                            17c.

      17d.      Other. Specify:                                                                                          17d.


18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Ofﬁcial Form 1060.                                                     18.


19.   Other payments you make to support others who do not live with you.
      Specify:                                                                                                            19.


20‘   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on           other property                                                                         20a.

      201:.     Real estate taxes                                                                                        20b.

      20c. Property, homeowner‘s, or renter's insurance                                                                  20c.

      20d. Maintenance, repair, and upkeep expenses                                                                      20d.

      20s. Homeowner’s association or condominium dues                                                                   20e.




Ofﬁcial Form 106J                                                  Schedule J: Your Expenses                                                    pace 2
                    Case 18-17801-ref                  Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                         Desc Main
                                                                      Document      Page 41 of 59

  Debtor      1
                           Brian Edward                  Buecker                                  Case number (ifknown)
                           First Name    Middks Name      Last Name




 21.    Other. Specify:                                                                                                   21.



22.     Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                                  22a.

        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofﬁcial Form 106J-2                           22b.

        22c. Add line 22a and 22b. The result is your manthly expenses.                                               22c.




 23.   Calculate your monthly net income.
                                                                                                                                  $   4756
       23a.       Copy line 12 (your combined monthly income) from Schedule       I.                                  23a.

       23b.       Copy your monthly expenses from line 22c above.                                                     23km      _.$   5411

       23c.       Subtract your monthly expenses from your monthly income.
                                                                                                                                  $   -655
                  The result is your monthly net income.                                                              230.




24. Do        you expect an increase or decrease in your expenses within the year after you ﬁle this form?

       For exampie, do you expect to ﬁnish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modiﬁcation to the terms of your mortgage?



                      :,
                             Explain here:
                              Increase in business income; business relocate in 2019




Ofﬁcial Form 106J                                                     Schedule J: Your Expenses                                                oaue 3
                        Case 18-17801-ref                                     Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                       Desc Main
                                                                                              Document      Page 42 of 59

Fin in this information to identify your case:

Debtor   1
                       Brian                                      Edward                       Buecker
                       Finn Name                                  Middle Name                    Last Name

Debtor 2
(Spouse, ffﬂllng)       First Name                                Middle Name                    Last Name


United Sta’m Bankruptcy Court for the:                EASTERN                   District of   PENNSYLVANlA
Case number
(if known)
                                                                                                                                                                                 E] Check if this is an
                                                                                                                                                                                    amended ﬁling



  Ofﬁcial Form 106Dec
  Declaration About an Individual Debtor’s Schedules                                                                                                                                          12/15

  Iftwo married people are ﬁling together, both are equally responsible for supplying correct information.




 -
  You must ﬁle this form whenever you ﬁle bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result In ﬁnes up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                        Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you                                             ﬁll out bankruptcy forms?
       D          No
       D          Yes. Name of person                                                                                     .   Attach Bankruptcy Petition Prepatefs Notice, Declaration, and
                                                                                                                              Signatum (Ofﬁcial Form 119).




       Under penalty of perjury, I declare that! have read the summary and schedules ﬁled with this declaration and
       that they are true and correct.




             .
                  ’
                 ignature of Debtor   1
                                              r   -
                                                      r       ‘      'I   '


                                                                                                    Signature of Debtor 2

                             f            ,


                                                          '
         Dateél
                       M/
                            12 /
                            DD        $36219 ‘
                                                                                                     Date
                                                                                                             MM/   DD/   YYYY




 Ofﬁcial Form 106Dec                                                                    Declaration About an Individual Debtor’s Schedules
                 Case 18-17801-ref                 Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                   Desc Main
                                                                     Document      Page 43 of 59

   Fill in this information to identify your case:

                    Brian                      Edward                       Buecker
   Debtor   1
                       First Name              Mlddia Name                        Last Name

   Debtor 2
   (Spouse, if ﬁling) ﬁrst Name                Middle Name                        Last Name


   United States Bankruptcy Court for the:   EASTERN         District of   PENNSYLVANIA

   Case number                                                                                    «
                                                                                                                                                                 .      .       .
   (lfknown)                                                                                                                                        Cl Check If thIS            IS   an
                                                                                                                                                        amended ﬁling




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                          04/16

  Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. 0n the top of any additional pages, write your name and case
  number (if known). Answer every question.



 m 1.
                  Give Details About Your Marital Status and Where You Lived Before


        What is your current marital status?

        @Marﬁed
        @Not married

   2.   During the last 3 years, have you lived anywhere other than where you live now?
        @No
        Q Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                Debtor 1:                                                  Dates Debtor       1   Debtor 2:                                              Dates Debtor 2
                                                                           lived there                                                                   lived there

                                                                                                  Cl   Same as Debtor1                                  D   Same as Debtor            1




                                                                           From                                                                             From
                Number              Street                                                             Number Street
                                                                           To                                                                               To




                City                         State ZIP Code                                            City                    State ZIP Code


                                                                                                  B    Same as Debtor1                                  D   Same as Debtor            1


                                                                                                       1020 Dillerville Road
                                                                           From                                                                             From
                Number              Street                                                             Number Street
                                                                           To                                                                               To


                                                                                                       Lancaster                                17603
                City                         Slate ZIP Code                                            City                    State   ZIP Code
                                                                                                                          ,
   3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
        states and territories include An'zona, California, Idaho, Louisiana. Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

        [END
        gYes. Make sure you ﬁll out Schedule H: Your Codebtors (Ofﬁcial Form 106H).


 m
Ofﬁcial Form 107
                 Explain the Sources of Your Income
                                                Statement of Flnancial Affairs for Individuals Filing for Bankruptcy                                             page       1
               Case 18-17801-ref                         Doc 1           Filed 11/28/18 Entered 11/28/18 08:35:52                                     Desc Main
                                                                         Document      Page 44 of 59

Debtor   1       Brian Edward                            Buecker                                                Case number (h'lawwn)
                 ﬁrst Name          Middia Name           LastNama




 4.   Did you have any income from employment or from operating a business durlng this year or the two previous calendar years?
      Fill in the total amount of Income you received from all jobs and all businesses, including part-time activities.
      If you are ﬁling a joint case and you have income that you receive together, list it only once under Debtor 1.

      [@No
      I‘m Yes.   Fﬂl in the details.




                                                                Sources of income               Gross income              Sources of income             Gross income
                                                                Check all that apply.           (before deductions and    Check all that apply.         (before deductions and
                                                                                                exclusions)                                             exclusions)


             From January 1 of current year until               El   Wages, commissions,
                                                                                                     28000
                                                                                                                          U   Wages. comm‘ssions.
                                                                     bonuses, lips              $                             bonuses, tips             $ 0
             the date you ﬁled for bankruptcy:
                                                                D    Operating a business                                 D   Operating a business


             For last calendar year:                            8 Wages, commissions,                42000
                                                                                                                          D   Wages. commissions,
                                                                                                                                                            0
                                                                     bonuses, tips              $                             bonuses. tips             $
                                              Y 2
                             to December 31: _r_("7_.)
             (January   1                                       D    Operating a business                                 D    Operating a business



             For the calendar year before that''                a Wages, commissions,                                         Wages. commissions.
                                                                     bonuses, tips                   39600                    bonuses. tips
                                                                                                $                                                       $ 1500
             (January 1 to December 31» Yr 2016                 D    Operaﬁng a business                                  D    Operating a business




 5.   Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are aHmony; child support: Social Security.
      unemployment, and other public beneﬁt payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are ﬁling a joint case and you have income that you received together, llst it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include Income that you listed in line 4.

      END
      @Yes.      Fill In the details.



                                                                Sources of income               Gross income from           Sources of income           Gross Income from
                                                                Describe below.                 “0h source                  Describe below.             each    ”"7“
                                                                     .                          (before deductions and                                  (befona deduclions and
                                                                                                excluslons)                                             exclusions)


                                                                                                                          Retirement
             From January 1 of current year until                                           $_0______                                                  $ 6692
             the date you ﬁled for bankruptcy:
                                                                                                                                                       S

                    ,           ,                                                                                                                      15




             For last calendar year:                                                        $ 0                           Retail Employment            $ 3000

             (January   1    to December 31, Yr 2017      )
                                                                                            $                                                          $
                                                  YYYY
                                                                                            $                                                          $



             For the calendar year before that:                                             s    0                        Substitute Teacher           3 5719

             (January   1    to December 31,      mm)
                                                  YYYY
                                                                                            $                                                          $

                                                                                                                                                       $




Ofﬁcial Form 107                                    Statement of F Inancial Affairs for lndivlduals Filing for Bankruptcy                                             page 2
                Case 18-17801-ref                             Doc 1         Filed 11/28/18 Entered 11/28/18 08:35:52                         Desc Main
                                                                            Document      Page 45 of 59

Debtor   1       Brian Edward                                  Buecker                                       Case number   (Ifknawn)
                 First Name            MddIe Name               Last Name




                List Certain Payments You Made Before You Filed for Bankruptcy


 6.   Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

      W No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are deﬁned in 11 U.S.C. § 101(8) as
                 “Incurred by an individual primarily for a personal. family, or household purpose.“
                 During the 90 days before you ﬁled for bankruptcy, did you pay any creditor a total of $6,429 or more?

                 D    No. Go to line 7.

                 D    Yes. List below each creditor to whom you paid a total of $6.425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                 * Subject to adjustment on 4/01/19 and every 3 years after that for cases ﬁled on or after the date of adjustment


             Yes. Debtor      1   or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you ﬁled for bankruptcy, dld you pay any creditor a total of $600 or more?

                [a No. Go to line 7.
                Hi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                  creditor. Do not include payments for domestic support obligations, such as child support and
                                  alimony. Also, do not indude payments to an attorney for this bankruptcy case.


                                                                                Dates of      Total amount paid       Amount you still owe     Was this payment for...
                                                                                payment



                        Crednor's Name
                                                                                                                                               D Mortgage
                                                                                                                                               D Car
                        Number        Street                                                                                                   D Credit card
                                                                                                                                               D Loan repayment
                                                                                                                                               D Suppliers or vendors
                        City                        State           ZIP Code
                                                                                                                                               D Other


                                                                                                                                               D Mortgage
                        Creditor's Name
                                                                                                                                               D Car
                        Number        Street
                                                                                                                                               Cl   Credit card

                                                                                                                                               E]   Loan repayment

                                                                                                                                               D Suppliers or vendors
                        City                        State           ZIP Code
                                                                                                                                               D Other


                                                                                                                                               D Maﬂgage
                        Creditors Name
                                                                                                                                               D Car
                        Number        Street
                                                                                                                                               Cl Credit card
                                                                                                                                               D Loan repayment
                                                                                                                                               D Suppliers or vendors
                                                                                                                                               El   Other
                        any                         State           ZIP Code




Ofﬁcial Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
                    Case 18-17801-ref                          Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                        Desc Main
                                                                                 Document      Page 46 of 59

Debtor   1               Brian Edward                              Buecker                                           Case number    (ilknown)
                         First Name      Middie Name                Last Name




 7.   Within  1 year before you ﬁled for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an ofﬁcer, director. person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations.
      such as child support and alimony.

      @No
             ‘
                 Yes. List ail payments to an insider.
                                                                                      Dates of    Total amount            Amount you still          Reason for this payment
                                                                                      payment     paid                    owe


                                                                                                 $                    $
                  Insider's Name



                  Number        Street




                  City                                 State        ZIP Code



                                                                                                 56                   $
                  Insider's Name


                  Number        Street




                  City                                 State        ZIP Code



 6.   Within 1 year before you ﬁled for bankruptcy, did you make any payments or transfer any property on account of a debt that beneﬁted
      an insider?
      Inciude payments on debts guaranteed or cosigned by an insider.



      D          Yes. List all payments that beneﬁted an insider.

                                                                                     Dates of         Total amount        Amount you still          Reason for this payment
                                                                                     payment          pand                owe                       lndude creditor's name
                                                                                                                                                V




                                                                                                 $                     $
                  Insider‘s Name                                                                                                                                                       :




                   Number       Street




                  Gib}                                 Siam         ZIP Code




                                                                                                 $                     $                                                               i

                  Insiders Name



                  Number        Street




                  City                                 State   ,
                                                                    ZIP Code    __




Ofﬁcial Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 4
                Case 18-17801-ref                               Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                                            Desc Main
                                                                               Document      Page 47 of 59

Debtor   1
                     Brian Edward                               Buecker                                                    Case number (lﬂmawn)
                     Hm Name              Middle Name            Last Name




                 Identify Legal Actions, Repossessions, and Foreclosures
 9.    Within   1    year before you ﬁled for bankruptcy. were you a party in any lawsuit. court action, or administrative proceeding?                                                           a




       List all such matters, Includlng personal injury cases, small claims actions. divorces, collection suits, paternity actions, support or custody modiﬁcations,                             5




       and contract disputes.

       @No
       Eves. Fill in the details.
                                                                           Nature of the case                        Court or agency                                       Status of tho; case
                                                                                            -M
                                                                      I




              Case title                                              g
                                                                                                                    Coun Name
                                                                                                                                                                           D   Pending

                                                                                                                                                                           D   On appeal

                                                                      3:
                                                                                                                    Number     Street                                      D   Concluded

              Case number                                             2




                                                                      3
                                                                                                                    (Sky                   State       ZIP   0on



              Case title                                              1‘                                            Com Name
                                                                                                                                                                           D   Pending
                                                                      ]



                                                                                                                E

                                                                                                                |
                                                                                                                                                                           D   On appeal
                                                                       I




                                                                       i                                            Number     Smt                                         D   Conduded

              Case number
                                                                                                                    City                   Skate       ZIP Code



 10.   Within    1   year before you ﬁled for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
       Check all that apply and ﬁll in the details below.

             No. Go to line 11.

      a      Yes.    FHI ﬁn   the information below.

                                                                                       Describe the property                                            Date          Value of the property
                                                                                   r”                                                              ‘




                                                                                                                                                   i



                                                                                   :
                                                                                   '
                                                                                                                                                   ;                  $
                     Creditor‘s Name                                                                                                               {




                                                                                                                                                   I
                                                                                   y




                     Number      Street                                                Explain what happened

                                                                                       0    Property was repossessed.
                                                                                       El Property was foreclosed.
                                                                                       B    Property was garnished.
                     City                               State   ZIP Code               U    Property was attached. seized, or levied.

                                                                                       Describe the property                                            Date           Value of the property




                                                                                   1
                                                                                                                                                                       $
                     Creditors Name
                                                                                                                                                   ;




                                                                                                                                                   {
                                                                                        7




                     Number      Street
                                                                                       Explain what happened

                                                                                       El Property was repossessed.
                                                                                       U    Property was foreclosed.
                                                                                            Propeny was gamlshed.
                     City                               State   ZIP Code
                                                                                       3    Property was attached, seized, or levied.



Official Form 107                                          Statement of Financial Affairs for lndlviduals Filing for Bankruptcy                                                   page 5
                        Case 18-17801-ref                     Doc 1                Filed 11/28/18 Entered 11/28/18 08:35:52                                       Desc Main
                                                                                   Document      Page 48 of 59

                          Brian Edward                          Buecker
    Debtor   1
                         Flrsl Name    d
                                       ee    Name                Last Name
                                                                                                                          Case number (if/mm)




,    11.   Within 90 days before you ﬁled for bankruptcy. did any creditor, including a bank or ﬁnancial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?
           IENO
           D     Yes. Fill in the details.

                                                                                Describe the action the creditor took                               Date action          Amount
                                                                                           m ”“‘*"""“”'“"""""
                                                                                                                            .




                                                                                                                                                    was taken
                 Creditors Name
                                                                           "“'““*"‘                                     '“‘“""‘ """"““' MW”?

                                                                                                                                                I
                                                                            ‘


                                                                                                                                                L                    $
                 Number       Street                                       .1
                                                                                                                                                Q




                                                                                                                                                E




                 City                           State     ZIP Code              Last 4 digits of account number: XXXX—


     12.   Within 1 year before you ﬁled for bankruptcy, was any of your property in thé possession of an assignee for the beneﬁt of
           creditors, a court-appointed receiver, a custodian, or another ofﬁcial?
           IE No
           D     Yes


m    13. Wlthin
                        List Certain Gifts and Contributions

                        2 years before you filed        for bankruptcy, dld you give any gifts with a total value of more than $600 per person?
           END
           D Yes. Fill in the details for each gift.

                   Gifts with a total value of more than $600                   Describe the gifts                                                  Dates you gave            Value
                   per person                                                                        .                                              the gifts
                                                                      ._,,, ,W, .“‘_A _.                       V
                                                                                                                                                r




                                                                                                                                                3


                                                                                                                                                X




                                                                                                                                                J
                                                                                                                                                                          $
                 Person to Whom You Gave the Giﬂ                                                                                                {




                                                                                                                                                E




                                                                                                                                                2
                                                                                                                                                                          $

                                                                                                                                                3




                                                                      If

                 Numben:     Street                                                                                                             f
                                                                      g
                                                                                                                                                5




                                                                                                                                                i
                 City                           State     ZIP Code
                                                                                                                                                i
                                                                                                                                                1




                 Person's relationship to you
                                                                                                                                                i




                 Gifts with a total value of moms than $600                     Describe the gifts                                                  Dates you gave         Value
                 PEr P9750“                                               WWM‘ W”,___,{_,____v,_-~_m~»wwmﬂwwMk“-m_m&
                                                                                      ,.
                                                                                                                                                    the gifts


                                                                                                                                                                          $
                 Person :0 Whom You Gave Me Giﬂ


                                                                                                                                                                          $



                 Number      Street                                   V




                 Clty                           State     ZIP Code


                 Person's relationship to you



Ofﬁcial Form 107                                            Statement of Flnanclal Affairs for Individuals Filing for Bankruptcy                                                   page 6
                       Case 18-17801-ref                      Doc 1                    Filed 11/28/18 Entered 11/28/18 08:35:52                                     Desc Main
                                                                                       Document      Page 49 of 59

    Demon                   Brian Edward                        Buecker                                                         Case number U,      )
                           am Name         Middb Name               Lasmame




     14. Within 2           years before you filed for bankruptcy, dld you give any gifts or contributions with a total value of more than $600 to any charity?

           END
            D   Yes. Fill In the details for each gift or contribution.

                 Gifts or contributions to charities                               Describe what you contributed                                         Data you          Value
                 that total more than $600                                                                                                               contributed



                       .
                                                                                                                                                                           $
                Chanly’s Name


                                                                                                                                                                           $

                                                                       2




                Number         Street




a
                City             State      ZIP Code                   i




                            List Certain Losses
I




     15.   Within 1 year before you ﬁled for bankruptcy or since you ﬁled for bankruptcy, did you lose anythlng because of theft, ﬁre, other
           disaster, or gambllng?

           ENC
           [gm             Fin in the details.


                 Descrlbe the property you lost and                                 Describe any Insurance coverage for the loss                         Date of your      Value of property
                 how the loss occurred                                                                      _                            _   .           loss              lost
                                                                                    Include the amount that Insurance has paid. List pending Insurance
                                                                                    claims on line 33 of Schedule A/B: Property.


                                                                                                                                                                           $
                                                                               f




                                                                               E




                           List Certain Payments or Transfers
     16.   Within 1 year before you ﬁled for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
           you consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers. or credit counseling agencies for services required in your bankruptcy.

           @No
           [Q Yes. Fill in the detalls.
                                                                                    Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                                         transfer was
                 Person Who Was Paid                                           :'        ’                      w                                        made


                 Number         Street                                                                                                                                     $


                                                                           5
                                                                                                                                                                           $
                                                                           %




                 City                            State   ZIP Coda
                                                                           .


                                                                           ¥




                 Email or website address                                  4




                 Person Who Made the Payment, If Not You



Ofﬁcial Form 107                                           Statement of Financial Affairs for Individuals Fillng for Bankruptcy                                                    page 7
                  Case 18-17801-ref                     Doc 1             Filed 11/28/18 Entered 11/28/18 08:35:52                                      Desc Main
                                                                          Document      Page 50 of 59

Debtor   1
                     Brian Edward                        Buecker                                                  Case number (ifknawn)
                     Fm Name        Middle Name              L35: Name




                                                                      Description and value of any property transferred                       Date payment or          Amount of
                                                                                                                                              transfer was made        payment

              Person Who Was Paid
                                                                                                                                                                  $
              Number     Street

                                                                                                                                                                  33




              City                       State    ZIP Code




              Email or website address



              Person Who Made the Payment. if Not Ycu



  17.   Within 1 year before you ﬁled for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.

             No
        D    Yes. Fill in the details.

                                                                      Description and value of any property transferred                       Date payment or     Amount of payment
                                                                                                                                              transfer was

              Person Who Was Paid
                                                                      N   H      W      ,   §   .   w}    m   ~     ,~ WWW”- fmade

                                                                                                                                                                  $
              Number      Street
                                                                                                                                          :




                                                                                                                                                                  $

              City                       State    ZIP Code

 18.    Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
        transferred in the ordinary course of your business or financiaI affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have aiready listed on this statement




                                                                      Description and value of property           Describe any property or payments received             Date transfer
                                                                      transferred                                 or debts paid in exchange                              was made

              Person Who Received Transfer



              Number     Street




              City                       Slate    ZIP Code


              Person‘s reIationshI’p to you



              Person Who Received Transfer



              Number     S‘reei




             City                        State    ZIP Code        -




             Person‘s relationship to you

Ofﬁcial Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 8
                  Case 18-17801-ref                        Doc 1               Filed 11/28/18 Entered 11/28/18 08:35:52                                       Desc Main
                                                                               Document      Page 51 of 59

Debtor   1           Brian Edward                           Buecker                                                 Case number (if known)
                     First Name        Middie Name              Last Name




 19. Within 10         years before you ﬁled for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
       are a beneﬁciary? (These are often called asset-protection devices.)

       [GENO
       D     Yes. Fm in the details.

                                                                         Description and value of the property transferred                                              Date transfer
                                                                                                                                                                        was made


             Name of trust




                  List Omani Financial Accounts, lnsttumants. Safe Deposit Boxes. and Storage Units
 20.   Within 1 year before you ﬁled for bankruptcy, were any ﬁnancial accounts or instruments heId in your name. or for your benefit,
       closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certiﬁcates of deposit; shares in banks, credit unions,
       brokerage houses, pension funds, cooperatives, associations, and other ﬁnancial institutions.


       fﬁtes. Fill in the details.
                                                                            Last 4 digits of account number   Type of account or             Date aqcount was       Las‘ balance before
                                                                                                              instrument                     closed. sold, moved.   closing or transfer
                                                                                                                                             or transferred

              Name of Financial institution
                                                                            XXXX—                             D Checking                                            $

              Number        Street                                                                            D Savings
                                                                                                              D Money market
                                                                                                              D Brokerage
              City                           State   ZIP Code
                                                                                                              D Other

                                                                            xxxx—                             El   Checking                                         s
              Name     of Financial Institution
                                                                                                              D Savings
              Number        Street                                                                            D Money market
                                                                                                              D Brokerage
                                                                                                              D Other
              City                           State   ZIP Code


 21.   Do you now have. or did you have within                     1   year before you ﬁled for bankruptcy, any safe deposit box or other depository for
       securities, cash, or other valuables?
             No
       @Yes. Fill in the details.
                                                                            Who else had access to it?


                                                                                                                        E
                                                                                                                                 ‘‘‘‘‘‘‘‘‘‘‘‘
                                                                                                                            Describe the contents                               Do you still
                                                                                                                                                                        WW have it?

                                                                                                                                                                           i
                                                                                                                                                                                D   No
              Name    of Financial Institution                          Name
                                                                                                                                                                                D   YES


              Number       Street                                       Number      Street                              f




                                                                        Clty          Slate     ZIP Code

              City                          State    ZIP Code



Ofﬁcia‘ Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 9
                    Case 18-17801-ref                            Doc 1                 Filed 11/28/18 Entered 11/28/18 08:35:52                                              Desc Main
                                                                                       Document      Page 52 of 59

Debtor   1           Brian Edward                                    Buecker                                                    Case number (“now")
                     First Name       Middle Name                     Lax: Name




 22.Have you stored property in a storage unit or place other than your home withln                                        1    year before you ﬁled for bankruptcy?
     [ENo
     El Yes. Fill in the details.
                                                                             Who else has or had      acms to It?                               Describe the contents                                  Do you still
                                                                                                                                                     mar                                     MM        have it?
                                                                                                                                    ‘




                                                                                                                                    ‘
                                                                                                                                                                                                   E




                                                                                                                                    3




                                                                                                                                    ‘
                                                                                                                                                                                                        D No
              Name of Storage Faclllty                                       Name                                                                                       .
                                                                                                                                                                                                        D Yes
                                                                                                                                                                                                  4'




              Number       Sheet                                             Nun-abut    Street                                     w
                                                                                                                                                                                                   ;

                                                                                                                                                                                                   x

                                                                                                                                    J



                                                                                                                                                                                                  1’




                                                                                                                                        l

                                                                                                                                        ‘



                                                                             CityStata ZIP Code                                     V
                                                                                                                                                                                                  §




m
             “C“!                     .   ,, ,5“!!!   ,    a???”       .




                       Identlly Property You Hold or Control for Someone Else
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for.
     or hold in trust for someone.
     [23 No
     [9} Yes. Fill In the details.
                                                                             Where Is the propetty?                                             Describe the property                        Value


              Owner's Name                                                                                                                  a                                        l
                                                                                                                                                                                              5
                                                                                                                                                                                     I
                                                                                                                                                                                     I
                                                                                   L
                                                                                        Street                                              i

               Number       Street



                                                                           City                            State     ZIP Code               }

              City                           State         ZIP Code


New.                              Dotalls About Environmental Information
 For the purpose of Part 10, the following deﬁnitions apply:
 I   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 I   Site means any location, facility, or property as deﬁned under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, includlng disposal sites.
 I   Hazardous material means anything an environmental law deﬁnes as a hazardous waste. hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has     any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     @No
     El Yes. Fill          in the details.

                                                                             Governmental unit                         ,EX‘IEETEKQLEEE.EE51°.“ it                       __,_,‘   A‘WVDate of notice
                                                                                                                                                                                         2




                                                                                                                       ;

                                                                                                                       >




             Name of site                                                   Governmental unit


             Number      Street                                             Number      Strut

                                                                            City                  State   ZIP Code



             City                          State          ZIP Code




Ofﬁcia! Form 107                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     page 10
                   Case 18-17801-ref                       Doc 1                   Filed 11/28/18 Entered 11/28/18 08:35:52                                                         Desc Main
                                                                                   Document      Page 53 of 59

Debtor     1
                       Brian Edward                        Buecker                                                            Case number         (211mm)
                       First Name      Middle Name              Last Name




    25.Have you notified any governmental unit                    of any release of hazardous material?

          [ENG
          D    Yes. Fill in the details.
                                                                           Governmental unit                              Environmental law, if you know It                                      Date   of notice



                Name of site
a

                                                                      Governmental unit
                                                                                                                     I




                Number        Streel                                  Number         Street



                                                                      City                     State    ZIP Code


i               Clty                        State    ZIP Code


    26.Have you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.

          @No
          D Yes. m in the details.
                                                                                                                                                                                                   Status Of the
                                                                            Court or agency                                    Nature of the case
                                                                                                                                           J      ,           ‘   ,   ‘
                                                                                                                                                                                                  ease

               Case title
                                                                            Court Name
                                                                                                                                                                                                  D     Pending

                                                                                                                                                                                                  D     On appeal

                                                                            Number     Strut                                                                                                      D     Concluded


               case "umber



    m
                                                                            City                       State   ZIP Coda



                         elve Detalls About Your Business or Connectlons to Any Buslness
‘



    27.   Within 4 years before you ﬁled for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             D A member of a limited liability company (LLC) or limited liability partnership (LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
               E] An owner of at least 5% of the voting or equity securities of a corporation

          [E No. None of the above applles. Go to Part 12.
          @Yes. Check all that apply above and ﬁll                   In the details below            for each business.
                                                                            Describe the nature of the business                                               Employer Identiﬁcation number
                                                                                                                                                              Do not Include Social Security number or mN.
                Business Name                                         r'                                                                              l
                                                                      1




                                                                                                                                                      E




                                                                      ;
                                                                                                                                                      gElN.__,__—_________________
                Number        suns:                                   L                                                                               t,




                                                                      ;
                                                                            Name of accountant or bookkeeper
                                                                                                 .   My»,          -m            - ,,,,,,,,,,,   -j           Dates business existed

                                                                      1                                                                               t



                                                                                                                                                      §
                                                                                                                                                              From                 To
                City,                       sme,zwcwe,f                                                                                               3
                                                                                                                                                                      ,__,,.,               ,



                                                                            Describe the nature of the business                                               Employer Identiﬁcation number
                                                                      TMWWNW,H,,,,*-,~_.-.-,M_HM---” WWW.                                                     Do n 0tln c Iud e So c Ia! Secu rity numbe rorm N.
                Bum” Mm
                                                                                                                                                              EIN.    ____—___________.._.
                Number        Street
                                                                            Name of accountant or bookkeeper                                                  Dates business existed
                                                                      !
                                                                                                                 Hm”
                                                                      i
                                                                                                                                                       ;
                                                                                                                                                          ,   From                 To
                                                                      I

                Clty                        State    ZIP Code         4



                                                                                                                                                       ;




Ofﬁcial Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                           page 11
                Case 18-17801-ref                       Doc 1               Filed 11/28/18 Entered 11/28/18 08:35:52                                   Desc Main
                                                                            Document      Page 54 of 59

Debtor   1            Brian Edward                       Buecker                                                 Case number (lilo-town)
                     First Name      Mlddb Name              Last Name




                                                                                                                                    Employer Identiﬁcation number
                                                                         Describe the nature of the business

             Business Name
                                                                                                                              ﬂ     Do not Include Social Security number or mN.
                                                                   :
                                                                   1’



                                                                                                                                    EN     ____-________,._...____
             Numb"          3"“                                          Name of accountant or bookkeeper                           Dates business existed

                                                                                                                                i
                                                                   5




                                                                   i
                                                                                                                                    From    _____      To
             any                          State   ZIP Code         §




 28.   Within 2 years before you ﬁled for bankruptcy, did you give a ﬁnancial statement to anyone about your business? Include all ﬁnancial
       Institutions, creditors, or omer parties.

       @No
       El Yes. Fill in the details below.
                                                                         Date issued




             Mama



             Number         Slmot
                                                                        W
             Cl'ty                       State    ZIP Code




         I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
         answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
         In connection with a bankruptcy case can result In ﬁnes up to $250,000, or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.




         x
              i9 ature of Debtor 1
                                  £_?21x            '

                                                                                         Signature of Debtor 2


             Date      [(*,2        2";Dig                                               Date

         Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Ofﬁcial Form 107)?

       [6:3 No
         D   Yes



         Did you pay or agree to pay someone who is not an attorney to help you ﬁll out bankruptcy forms?
         DNo
         D Yes. Name of person                                                                                          .   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                            Declaration, and Signature (Ofﬁcial Form 119).




Ofﬁcial Form 107                                    Statement of Financial Affalrs for Individuals Filing for Bankruptcy                                               page 12
                      Case 18-17801-ref                Doc 1              Filed 11/28/18 Entered 11/28/18 08:35:52                                Desc Main
                                                                          Document      Page 55 of 59

Fill in this information to identify your case:

                  Brian                                                    Buecker
Debtor   1
                      First Name                                              Last Name

Debtor 2
(Spouse, if ﬁling) Hm Name                      Mama Mama                     Last Name


United States Bankruptcy Court for the:       EASTERN       District of
                                                                          PENNSYLVANIA

Case number                                                                                                               ,
                                                                                                                                                                      C] Check if this. is an
 (lfknown)                                                                                                                                                               amended ﬁling



  Ofﬁcial Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                     12/15

  if you are an individual ﬁling under chapter 7, you must ﬁll out this form if:
  I    creditors have claims secured by your property, or
  I  you have leased personal property and the lease has not expired.
  You must ﬁle this form with the court within 30 days after you ﬁle your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier. unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are ﬁling together In a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


 m  1.
                          List Your Creditors Who Have Secured Claims

         For any creditors that you listed In Part
         information below.
                                                            1   of Schedule D: Creditors Who Have Claims Secured by Property (Ofﬁcial Form 106D), ﬁll in the

                                                                                                                                                                                            ‘




             Identify the creditor and the property that is collateral                          What do you lntend to do with the property that       Did you claim the property
                                                                                                secures a debt?                                       as exempt on Schedule C?

         Creditor’s                                                                           HSurrender the property.                                                \10
         name:
           " "  "                         “                                                         .
                                                                                              ERetain      the property and redeem   it                                es
                  _


                              on Of
         31:13:;                                                                              HRetain      the property and enter into a
         securing debt:                                                                             _Reaﬁ7nnation Agreement.
                                                                                              Eﬁetain the property and [explain]:


         Sreditofs                                                                            [EL Surrender the property.                                     T       No


          esc
             ame:

                  0f
                      '

                          '
                              ‘   ‘   '                                        '

                                                                                              ﬂ     Retain the property and redeem it.
                                                                                                                                                  ,       a
                                                                                                                                                                  ‘Yes
                                                                                                                                                                  ‘




         Empggion                                                                             [g Retain the property and enter into a
                                                                                                 Reaﬁirmation Agreement.
         securing debt:
                                                                                              Q Retain the property and [explain]:

         Saracieit‘or’s                                                                       [CE Surrender the property.                                             No
                                                                                   '

                          .
                                                                                              [Ell Retain the property and redeem    it.
                                                                                                                                                          M
                                                                                                                                                                      yes
                              on M
         51:32:59                                                                             [Q Retain the‘property and enter into a
         securing debt:                                                                             Reaﬂinnatlon Agreement.
                                                                                              @Retain the property and [explain]:


         Egﬁeit‘or’s                                                                          IE Surrender the property.                                              No
              ”                                                                           "
                                                                                              DIE Retain the property and redeem it.                                  Wes
                                                                                                                                                      V   k       V


                                  Of
         3:23;?"                                                                              [Q Retain theproperty and enter into a
         securing debt:                                                                             Reaﬁirmatlon Agreement.
                                                                                              [CI   Retain the property and [explain]:
                  Case 18-17801-ref                       Doc 1          Filed 11/28/18 Entered 11/28/18 08:35:52                        Desc Main
                                                                         Document      Page 56 of 59
 Debtor1
                      Brian Edward                          Buecker                                     Case number (Ifknown)
                      Finn Name             Middle Name      Last Name




 m                    List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Ofﬁcial Form 1066),
   ﬁll In the Information below.
                              Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease ifthe trustee does not assume It. 11 U.S.C. § 365(p)(2).

           Describe your unexpired personal property leases                                                                      Win the lease be assumed?

       Lessor's name:                                                                                                           END
                                                                                                                                LEE 9
       Description of leased
       property:


       Lessor’s name:                                                                                                           [CENO

       Description of leased
                                                                                                                                UNes
       property:


       Lessor‘s name:                                                                                                           EINO
       Description of leased                                                                                                    [EEYGS
       property:


       Lessor’s name:                                                                                                           ENC

       Description of leased
       property:


      Lessor's name:
                                                                                                                                @310

      Description of leased
      property:


      Lessor's name:
                                                                                                                                [E No
      Description of leased
      property:


      Lessor's name:                                                                                                            Elle
      Description of leased
      property:




    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexplred lease.



                             /                                             X
           gnature of Debtor         1                                         Signature of Debtor 2


      Date                                         _
                                                                               Date
              M   /      D       /   YYYY                                             MM/ DD/    YYYY




Ofﬁcial Form 108                                          Statement of Intention for Individuals Filinu Undar Chanfnr 7                         man   9
Case 18-17801-ref       Doc 1   Filed 11/28/18 Entered 11/28/18 08:35:52               Desc Main
                                Document      Page 57 of 59




                        United States Bankruptcy Court
                          EASTERN District      Of PENNSYLVANIA



 IN RE.     Buecker, Brian

                 Debtor(s).                                   Case No.




          The above named Debtor(s) hereby verify that the attached list   of creditors is true

 and correct to the best of my/our knowledge and that it corresponds to the creditors listed

 in my/our schedules.




                                               Joint Debtor
Case 18-17801-ref   Doc 1   Filed 11/28/18 Entered 11/28/18 08:35:52   Desc Main
                            Document      Page 58 of 59




                            Deutche Bank
                            60 Wall Street
                            New York NY 10005



                            chen   Loan   Servicing Llc
                            1661 Worthington Road, Ste 100
                            West Palm Beach FL 33409
      Case 18-17801-ref    Doc 1   Filed 11/28/18 Entered 11/28/18 08:35:52   Desc Main
                                   Document      Page 59 of 59



                                        creditors.txt
Deutche Bank
69 Wall   Street
New   York,   NY   19695


chen  Loan Servicing Llc
1661 Worthington Road, Ste 160
West Palm Beach, FL 33469




                                           Page 1
